Exhibit 10(s)

 

ASSET PURCHASE AND LICENSE AGREEMENT

 

ASSET PURCHASE AND LICENSE AGREEMENT (this “Agreement”) dated as of December 29,
2005 (the “Effective Date”), by and between Acxiom Corporation, a Delaware
corporation (“Acxiom” or “Seller”), and EMC Corporation, a Massachusetts
corporation, and EMC (Benelux) B.V., S.à.r.l., a Luxembourg limited liability
company (together, "EMC" or “Buyer”).

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Seller and Buyer
each hereby agree as follows:

 

1.         Acquired Assets. Seller, by this Agreement, does hereby convey, sell,
transfer, assign, grant, release, set over, confirm and deliver to Buyer all of
Seller’s right, title and interest in and to the following assets, properties,
privileges, business and rights (of every nature and description, tangible or
intangible, real, personal or mixed and wherever situated, located or existing)
(collectively, the “Acquired Assets”):

 

(a)         The technology described on Exhibit 1(a) hereto, including without
limitation all current, future and prior versions of such technology and all
derivative works of such technology (collectively, the “Base Technology”), and
all know how, trade secrets, proprietary information, product documentation,
software, methodologies, processes, tools, diagnostic, test and maintenance aids
that are or have been used in connection with the development, licensing,
maintenance or distribution of the Base Technology or are necessary for Buyer to
develop, manufacture, maintain or distribute the Base Technology or any
derivative works thereof, in each case, in order to permit Buyer, to the maximum
extent possible, to develop, manufacture, maintain, distribute, or engage in
similar activities with respect to the Base Technology in the future, or any
derivative works thereof;

 

(b)        (i) All patents and patent applications, issued or pending, worldwide
assigned to Seller claiming subject matter related to the Base Technology, if
any; and (ii) all copyrighted materials and works-for-hire owned by Seller
related to the Base Technology. Seller shall execute and deliver such
instruments and take such other action as may be requested by Buyer to perfect
or protect Buyer's intellectual property rights in the Acquired Assets and to
carry out the assignments contemplated in this Section 1, and shall reasonably
assist Buyer at Buyer's expense and their respective nominees to secure, and
maintain, for Buyer's own benefit all such intellectual property rights in the
Acquired Assets in any and all countries. Seller shall reasonably cooperate with
Buyer at Buyer's expense in the filing and prosecution of any patent or
copyright applications that Buyer may elect to file on the Acquired Assets.

 

(c)          To the extent permitted under such agreements, the software license
and maintenance agreements (and all rights and obligations of Seller thereunder)
of Seller for third party software and/or technology included in or related to
the Base Technology (collectively, the "Included License Agreements"); provided
that all software license and maintenance agreements for third party software
and/or technology included in or related to the Base Technology which are not
assignable or transferable hereunder or sufficient in scope to cover the
Acquired Assets and the Business (as defined below) (collectively, the "Excluded
License Agreements" and, together with the Included License Agreements, the
“License Agreements”) shall be listed in Exhibit 1(c) hereto along with the
Included License Agreements and, with respect to each such Excluded License
Agreement, Seller agrees that (i) within two (2) years of the date of this
Agreement or upon Buyer’s exercise of its option to acquire the Division in
accordance with the provisions of this Agreement, whichever shall occur sooner,
Seller shall, at its own expense,

 

--------------------------------------------------------------------------------



either negotiate an Included License Agreement with respect to the content of
such Excluded License Agreement or develop internally or obtain from an
alternate source and under an Included License Agreement substantially
equivalent technology for inclusion in the Acquired Assets and assign such
Included License to Buyer as an Acquired Asset at no additional charge, provided
that any applicable license fees and/or royalties shall be treated in a manner
consistent with the treatment of such fees in such Excluded License Agreement
and provided further that Buyer and Seller shall mutually agree in the Marketing
Agreement (as described in Section 16 below) for the appropriate pass through of
such license fees and / or royalties or other appropriate treatment, (ii) in the
interim, Seller shall provide, at its own expense, such licenses to the content
of each Excluded License Agreement as Buyer, the Division and its customers may
require to conduct the Business and (iii) in the event that Buyer determines,
within 45 days of the date of this Agreement that Exhibit 1(c) should include
the listing of additional licenses, Seller shall reasonably cooperate with Buyer
to amend such Exhibit 1(c) and to comply with the provisions of this Section
1(c) with respect to any such additional licenses;

 

(d)        All of Seller’s development and partnership agreements (and all
rights and obligations of Seller thereunder) related to the Base Technology,
each of which is listed on Exhibit 1(d) hereto, if any (collectively, the
“Development Agreements” and, together with the License Agreements, the
“Acquired Contracts”);

 

(e)         With respect to the Base Technology, electronic versions (paper
version if electronic version not available) of Seller’s (i) source code,
whether in print, magnetically stored, or in some other form, and related
materials in the possession of or available to Seller, including, but not
limited to, comments, flow charts, documentation, and manuals, and
implementation specifics (collectively, “Source Code”), it being understood that
Seller’s obligation to deliver actual electronic versions of such Source Code
shall be satisfied upon the delivery to Buyer of all versions of such Source
Code currently used or relied upon in connection with the development,
manufacture, maintenance or distribution of any product or any successor
product; provided that Buyer shall have the right to require that Seller
deliver, promptly upon Buyer’s request, any prior version or versions of such
Source Code in the possession of or available to Seller; (ii) system software
which is a part of the Base Technology, except that with respect to system
software/build software covered by an Excluded License Agreement, Seller's
obligation to Buyer shall be as set forth in 1(c); (iii) build software (package
and build tree) except that with respect to build software covered by
an Excluded License Agreement, Seller's obligation to Buyer shall be as set
forth in 1(c); (iv) release scripts, procedures and documentation; (v) test
suites, scripts, procedures and process documentation; (vi) performance
documentation, programs and results sets; (vii) product specifications; (viii)
functional specifications; (ix) design specifications; and (x) customer service
and support documentation and call history (database, if applicable);

 

(f)         Copies of all competitive analysis or business development
information for the Base Technology and any correspondence of Seller related
thereto; and

 

 

(g)

Copies of all marketing and sales materials of Seller for the Base Technology.

 

For purposes of this Section 1, EMC Corporation shall be deemed to be the
acquiror of all such right, title and interest in the Base Technology in North
America and EMC (Benelux) B.V., S.à.r.l. shall be deemed to be the acquiror of
all such right, title and interest in the Base Technology everywhere else in the
world.

 

2.         Excluded Assets. Notwithstanding the provisions of Section 1, the
Acquired Assets shall not include, without limitation, any assets, properties or
privileges of Seller not included in the Acquired Assets including without
limitation and for purposes of clarification only, the assets listed on Exhibit
2

 

2

 

--------------------------------------------------------------------------------



hereto and any other part of Seller’s business (the “Excluded Assets”). Without
in any way limiting the foregoing and for clarification purposes only, know how,
trade secrets, proprietary information, product documentation, software,
methodologies, processes, tools, diagnostic, test and maintenance aids that are
not included in the Acquired Assets and are or have been used in connection with
the development, licensing, maintenance or distribution of the Other Technology
and any other part of Seller’s business shall be considered to be Excluded
Assets.

 

3.         Assumed Liabilities. Subject to the terms and conditions of this
Agreement, at the Closing, Buyer shall assume and agree to pay, perform, fulfill
and discharge the liabilities and obligations associated with the Acquired
Assets, if any, which are listed on Exhibit 3 hereto (such liabilities and
obligations are hereinafter referred to as the “Assumed Liabilities”).

 

 

4.

Excluded Liabilities.

 

(a)         Notwithstanding the provisions of Section 3, Buyer is not assuming
or in any way becoming liable or responsible for any liability of Seller not
included in the Assumed Liabilities (collectively, the “Excluded Liabilities”).

 

(b)        Seller shall retain and be responsible for the performance and
discharge of all liabilities and obligations (i) relating to the Excluded Assets
or (ii) arising from the ownership of the Acquired Assets prior to the Closing
(as defined below).

 

(c)        Seller agrees that Buyer is purchasing the assets debt-free and will
reimburse the Buyer for any debt with respect to the Acquired Assets that is not
an Assumed Liability.

 

5.         Purchase Price. In consideration of the sale, transfer and delivery
by Seller to Buyer of the Acquired Assets and of the other agreements of the
parties set forth in this Agreement, and subject to the assumption by Buyer of
the Assumed Liabilities, if any, Buyer agrees to pay to Seller an aggregate
amount of Thirty Million Dollars ($30,000,000.00) (the “Purchase Price”) in cash
as follows: (i) Twenty Million Dollars ($20,000,000.00) at Closing; (ii) Five
Million Dollars ($5,000,000.00) on April 1, 2006; and (iii) Five Million Dollars
($5,000,000.00) on July 1, 2006, with EMC Corporation contributing Nineteen
Million Nine Hundred Forty-Three Thousand Dollars ($19,943,000.00) and EMC
(Benelux) B.V., S.à.r.l. contributing Ten Million Fifty-Seven Thousand Dollars
($10,057,000.00) of such aggregate amount. Each payment shall be made by wire
transfer of immediately available funds to the account designated by Seller.
Seller’s sale of the Acquired Assets constitutes an isolated sale of a
non-inventory asset.

 

6.          Closing. The closing (“Closing”) of the transactions contemplated by
this Agreement shall be held at 10:00 A.M. local time at the offices of Buyer,
176 South Street, Hopkinton, Massachusetts as of the Effective Date (the
"Closing Date").

 

 

(a)

Deliveries at Closing.

 

 

(i)

At the Closing, Seller shall deliver to Buyer the following:

 

 

(A)

a duly executed counterpart of this Agreement;

 

(B)        all of the software, product documentation and related marketing
material via electronic means;

 

(C)        all of the Acquired Contracts, with such assignments thereof and
consents to assignments (as and if permitted by such agreements) as are

 

3

 

--------------------------------------------------------------------------------



necessary or appropriate to assure Buyer of the full benefit of the same; and

 

(D)        such other instruments of sale, transfer, conveyance and assignment
as Buyer shall reasonably request including, without limitation, assignment
agreements with respect to all patent, trademark and copyright rights of Seller,
if any.

 

 

(ii)

At the Closing, Buyer shall deliver to Seller the following:

 

 

(A)

a duly executed counterpart of this Agreement;

 

(B)        such other instruments of assumption as Seller may reasonably
request; and

 

(C)        the portion of the Purchase Price due at Closing by wire transfer of
immediately available funds to the account designated by Seller.

 

7.         Rights of Buyer. Seller hereby constitutes and appoints Buyer the
true and lawful attorney of Seller, with full power of substitution, in the name
of Seller or Buyer, by, on behalf of and for the benefit of Buyer: (a) to demand
and receive from time to time all or any portion of the Acquired Assets and to
make endorsements and give receipts and releases for and in respect of the same
and any part thereof, (b) to institute, prosecute, compromise and settle any and
all actions, litigations (other than litigation against Seller and its
affiliates, officers, directors, employees and authorized agents) or
governmental or administrative proceedings that Buyer may deem proper in order
to collect, assert or enforce any claim, right or title of any kind in or to any
Acquired Assets, (c) to defend or compromise any or all actions, litigations or
governmental or administrative proceedings in respect of any Acquired Assets,
provided, however, that with respect to any claim for which Buyer intends to
seek indemnification from Seller under this Agreement, Buyer shall not
compromise or settle any such action or litigation without Seller’s prior
written consent, which consent shall not be unreasonably withheld, and (d) to do
all such acts and things in relation to the matters set forth in the preceding
clauses (a) through (c) as Buyer shall reasonably deem appropriate.

 

8.          Further Assurances. Each of Seller and Buyer shall, from time to
time after the Closing and at the reasonable request of the other party and
without further consideration, execute and deliver such further instrumentation
of transfer and assignment or take such other actions as may be reasonably
necessary in order to more effectively consummate the transactions contemplated
hereby in an effort to vest in Buyer good and valid title to the Acquired Assets
and to give full force and effect to the intent of the parties reflected hereby.

 

9.          Representations and Warranties by Seller. Seller represents and
warrants to Buyer that the representations and warranties contained in this
Section 9 are true, correct and complete as of the Effective Date.

 

(a)         Organization and Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority to conduct its business as presently
conducted and as proposed to be conducted by it. Seller has at all times
complied with all provisions of its Certificate of Incorporation and By-laws,
each as currently in effect, and is not in default under, or in violation of,
any such provision.

 

(b)        Authority for Agreement. Seller has full corporate power and
authority to execute and deliver this Agreement and to carry out its obligations
thereunder. The execution,

 

4

 

--------------------------------------------------------------------------------



delivery and performance by Seller of this Agreement has been duly authorized by
all necessary corporate action of Seller and no other action on the part of
Seller is required in connection herewith. This Agreement has been duly executed
and delivered by Seller and constitutes the valid and legally binding obligation
of Seller. The execution and delivery of this Agreement, the compliance with the
provisions hereof by Seller, and the consummation of the transactions
contemplated hereby, will not (i) conflict with, result in a breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice, consent or
waiver under the Certificate of Incorporation and By-laws of Seller or under any
contract, lease, sublease, sublicense, franchise, permit, indenture, agreement
or mortgage for borrowed money, Security Interest or other interest to which
Seller is a party or by which Seller is bound or to which its assets are
subject, (ii) result in the imposition of any Security Interest upon any assets
of Seller or (iii) violate any order, writ, injunction, decree, rule or
regulation applicable to Seller, or any of its properties or assets, except in
each case, where such conflict, breach, default or other violation would not
have a material adverse effect on the ability of Buyer to consummate the
transactions contemplated hereby and thereby. For purposes of this Agreement,
“Security Interest” means any mortgage, security interest, encumbrance, claim,
charge, or other lien (whether arising by contract or by operation of law),
other than liens for taxes not yet due.

 

(c)         Title to Acquired Assets. Except as set forth on Exhibit 1(c),
Seller owns the Acquired Assets and Seller has and is conveying to Buyer
hereunder, upon delivery to Buyer of the instruments of transfer referred to in
Section 6, good and valid title to the Acquired Assets. Except as set forth on
Exhibit 9(c), none of the Acquired Assets includes any software distributed
under a license that requires as a condition of use, modification or
distribution of the software that such software or other software distributed
with or combined with the software be (i) disclosed or distributed in source
code form; (ii) licensed for the purpose of making the derivative works or (iii)
redistributable at no charge (“Open Source Software”).

 

(d)        Contracts. Seller has furnished to Buyer a correct and complete copy
of each Acquired Contract listed on Exhibits 1(c) and 1(d), if any, and
identified thereon what if any consents of any person are required to assign the
Acquired Contracts to Buyer. Seller has performed all obligations under the
Acquired Contracts required to be performed by it prior to the Closing. Seller
is not in breach of any material term or provision of any Acquired Contract. To
the knowledge of Seller, there does not exist under any Acquired Contract any
event of default, except for any event which has not had and is not reasonably
likely to have a material adverse effect on the Acquired Assets, and no claim
has been made against Seller alleging any event of default. All Acquired
Contracts are in full force and effect and enforceable against each party
thereto.

 

(e)         Consents. No consent of any third party is required to be obtained
by Seller and no consent, approval, order authorization of, or registration,
qualification, designation, declaration or filing with any governmental
authority is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

(f)         Intellectual Property. All patents, patent applications, copyrights,
trade names, trademarks and trademark applications which are owned by or
licensed to Seller or in which Seller has an interest that is directly related
to the Base Technology (collectively and, together with the know how, trade
secrets and proprietary information included in the Base Technology, the
"Intellectual Property") are listed on Exhibit 9(f). All of Seller’s patents and
registered trademarks that are directly related to the Base Technology have been
duly registered in, filed in or issued by the applicable patent office of each
country identified in Exhibit 9(f), and have been properly maintained and
renewed in accordance with all applicable laws and regulations of each

 

5

 

--------------------------------------------------------------------------------



such country. The use of the Intellectual Property contemplated by this
Agreement does not require the consent of any other Person except to the extent
that any such consent has already been provided by contract or license or except
as noted in Exhibit 1(c). Except as noted in Exhibit 1(c), all of Seller’s
rights to and interest in the Intellectual Property are freely transferable
(except as otherwise provided by law) and are owned exclusively by Seller free
and clear of any Security Interests. Except for those items identified in
Exhibit 1(c), no other Person has an interest in or right or license to use, or
right to acquire or the right to license any other Person to use (whether
contingent or otherwise), any Intellectual Property; no claims or demands of any
other Person pertaining thereto have been asserted against Seller in writing,
and no proceedings have been instituted or are pending or, to the knowledge of
Seller, threatened, which challenge Seller’s rights in respect thereof; to the
knowledge of Seller, none of the Intellectual Property of Seller is being
infringed by another Person, nor are any of them subject to any outstanding
order, decree, ruling, charge, injunction, judgment or stipulation; and no claim
has been made, or to the knowledge of Seller, is threatened, charging Seller
with infringement of any adversely held patent, trademark, trade secret or
copyright or other intellectual property. Seller has and is transferring to
Buyer valid licenses for all third party software and technology included in the
Acquired Assets. All personnel, including employees, agents, consultants and
contractors, who have contributed to or participated in the conception and
development of any part of Seller’s Intellectual Property rights on behalf of
Seller have executed confidentiality, non-disclosure and intellectual property
ownership agreements, representative copies of which have, or will be, furnished
to Buyer. No current or former partner, director, officer, employee, consultant,
independent contractor or affiliate of Seller (or any predecessor in interest)
will, after giving effect to the transactions contemplated herein, own or retain
any rights in or to any Intellectual Property. No security measures have been
implemented in the software of Seller included in the Acquired Assets which
would impair operation thereof, except such measures as have been disclosed to
Buyer. The Base Technology does not contain any device or feature designed to
disrupt, disable, or otherwise impair the functioning of any such software.

 

(g)        Trade Secrets and Customer Lists. Seller has the right to use, free
and clear of any claims or rights of any other Person, all trade secrets,
customer lists and secret processes and know-how included in the Acquired Assets
required for or used in the marketing of the Base Technology. With regard to the
Base Technology and to the knowledge of Seller, Seller is not in any way making
an unlawful or wrongful use of any confidential information, know-how, or trade
secrets of any other Person.

 

(h)        Litigation. There is no litigation or governmental or administrative
action, suit, proceeding or investigation (domestic or foreign) pending or, to
the knowledge of Seller, threatened against Seller and directly related to the
Base Technology, Source Code or Acquired Contracts. No claims or demands of any
other Person pertaining thereto have been asserted against Seller in writing,
and no proceedings have been instituted or are pending or, to the knowledge of
Seller, threatened, which challenge Seller’s rights in respect thereof.

 

(i)         Sufficiency. Seller hereby represents and warrants that this
Agreement is sufficient to transfer and convey title to the Acquired Assets to
Buyer under applicable law.

 

(j)         Export Licenses. Seller acknowledges that the Acquired Assets are
subject to the export jurisdiction of the United States, specifically the Export
Administration Regulations and Export Control Classification Number (ECCN)
5D002. Seller represents that, to Seller’s knowledge, it has complied with all
applicable international laws and regulations, including, without limitation,
the US Export Administration regulations in the development, use and marketing
of the Acquired Assets and in its business relations with third parties
concerning the Acquired Assets

 

6

 

--------------------------------------------------------------------------------



 

(k)        EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 9, THE ACQUIRED ASSETS
AND THE OTHER TECHNOLOGY LICENSE PROVIDED BY THIS AGREEMENT ARE PROVIDED “AS
IS”, WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, BY SELLER OR ITS
AFFILIATES, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, COMPLETENESS, ACCURACY,
AVAILABILITY, TITLE, NON-INFRINGEMENT, TRADE USAGE, COURSE OF DEALING, OR COURSE
OF PERFORMANCE. THE ENTIRE RISK AS TO PERFORMANCE OF THE ACQUIRED ASSETS AND THE
OTHER TECHNOLOGY LICENSE ARE WITH BUYER AND THERE IS NO GUARANTEE THAT THE
ACQUIRED ASSETS AND THE OTHER TECHNOLOGY LICENSE PROVIDED UNDER THE TERMS OF
THIS AGREEMENT WILL MEET THE REQUIREMENTS OF BUYER, BE ERROR FREE, OR OPERATE
WITHOUT INTERRUPTION.

 

10.       Representations and Warranties by Buyer. Buyer represents and warrants
to Seller that, to Buyer’s actual knowledge, the representations and warranties
contained in this Section 10 are true, correct and complete as of the Effective
Date.

 

(a)         Organization and Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Massachusetts and has full corporate power and authority to conduct its business
as presently conducted. Buyer is not in default under, or in violation of, any
provision of its Articles of Organization or Restated By-laws, each as currently
in effect.

 

(b)        Authority for Agreement. Buyer has full corporate power and authority
to execute and deliver this Agreement and to carry out its obligations
hereunder. The execution, delivery and performance by Buyer of this Agreement
has been duly authorized by all necessary corporate action of Buyer and no other
action on the part of Buyer is required in connection herewith. This Agreement
has been duly executed and delivered by Buyer and constitutes the valid and
legally binding obligation of Buyer. The execution and delivery of this
Agreement, the compliance with the provisions hereof by Buyer, and the
consummation of the transactions contemplated hereby, will not (i) conflict
with, result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under the Articles of Organization or Restated By-laws
of Buyer or under any contract, lease, sublease, sublicense, franchise, permit,
indenture, agreement or mortgage for borrowed money, Security Interest or other
interest to which Buyer is a party or by which Buyer is bound or to which its
assets are subject, (ii) result in the imposition of any Security Interest upon
any assets of Buyer, or (iii) violate any order, writ, injunction, decree, rule
or regulation applicable to Buyer, or any of its properties or assets, except in
each case, where such conflict, breach, default or other violation would not
have a material adverse effect on the ability of Seller to consummate the
transactions contemplated hereby.

 

 

11.

Division; Advisory Board; Additional Development.

 

(a)       As soon as practicable after the Effective Date, Seller hereby agrees
to organize and constitute a division of Seller (the “Division”) in which all
operations of Seller related to the Business shall be operated and managed.
During the term of this Agreement, the Division shall be the sole vehicle for
activities of the Seller relating to the Business. The Division shall develop
the Business in accordance with the business plan and roadmap (the “Plan”)
attached as Exhibit 11(a) (which shall be reviewed by an independent third party
mutually selected by Buyer and

 

7

 

--------------------------------------------------------------------------------



Seller as directed by the Advisory Board with respect to those matters
identified on Exhibit 11(a)). Seller shall contribute to the Division such
assets, including, without limitation, facilities, labs and equipment, and other
interests and rights as Seller and Buyer shall mutually agree within thirty (30)
days after the Effective Date, as well as such other assets as the Advisory
Board shall recommend or require from time to time. Seller agrees that it shall
fund research and development efforts within the Division for the Business in
accordance with the Plan and at the direction of the Advisory Board (as such
terms are defined below). Such assets shall constitute the assets, interests and
rights that are necessary or advisable to develop, operate, maintain and grow
the Business.

 

(b)      At the Effective Date, Seller shall assign not fewer than 100 research
and development associates (each of whom is identified on Exhibit 11(b)) (the
“Assigned Employees”) to work full time on the development of the Business
within the Division, which number of employees shall be maintained as full-time
employees of the Division during the term of this Agreement from the Effective
Date until (i) such time as Buyer and Seller agree to redeploy such associates,
or (ii) Buyer elects not to acquire the Division in accordance with Section 13.
The Assigned Employees shall report to management of the Division and the
Advisory Board (as defined below). In the event of the voluntary resignation by
an Assigned Employee from employment with Seller or the dismissal of an Assigned
Employee from employment with Seller for misconduct (e.g., fraud, drug abuse,
theft) or for good cause shown, Seller will use commercially reasonable efforts
to replace such Assigned Employee with an associate of comparable skill and
ability as soon as practical. For purposes of this Agreement, “Business” shall
mean the development and commercialization of a joint solution for a business
intelligence grid (“BIG”), as more fully described in the Plan.

 

(c)        Seller agrees no later than the date that is thirty (30) days after
the Effective Date to establish an advisory board (the “Advisory Board”), which
shall have full and complete advisory responsibility for the direction of the
operations of the Division including without limitation all matters relating,
directly or indirectly to the development, operation, commercialization,
maintenance and growth of the Business. The Advisory Board shall consist of six
(6) members, three (3) of whom will be designated by each of Buyer and Seller.
The Advisory Board shall advise on any of the following: (i) any change,
amendment or modification to the Plan, (ii) any allocation by Seller of any
indebtedness to the Division; (iii) any sale, transfer, sale or license of any
of the assets of the Division, provided that this Section (b)(iii) shall not
apply to an indirect sale of the Division as a result of any merger,
consolidation, acquisition, sale of substantially all of sellers assets, or any
other change of control of Seller; (iv) taking any action or omitting to take
any action a result of which would reasonably be expected to be materially
detrimental to the business relationships or goodwill of the Division; or (v)
establishing the terms of any transactions or allocations of liabilities between
Seller and the Division. Management of the Division shall meet with the Advisory
Board not less often than each fiscal quarter for a quarterly business review at
which projected and actual Division budget and financial information, as well as
relevant information concerning progress against the Plan, information about
Assigned Employees and such other matters as the Advisory Board shall determine,
shall be discussed and evaluated.

 

 

(d)

Dispute Resolution.

 

(i)       The parties acknowledge that several aspects of the relationships
among the parties will require mutual agreement and cooperation. In this
connection, the parties agree to work together reasonably and in good faith to
resolve disagreements and disputes as rapidly as practicable so as not to impair
the performance or operations of Business.

 

8

 

--------------------------------------------------------------------------------



 

(ii)      In the event of a disagreement between EMC and Acxiom arising out of
or related to this Agreement, the parties agree to submit such disagreement to
the Advisory Board for resolution. The members of the Advisory Board shall
negotiate reasonably and in good faith to resolve such disagreement.

 

(iii)     In the event that the Advisory Board is unable to resolve the
disagreement within five (5) business days of the date the issue is submitted to
it, the parties agree to submit the disagreement to the Business Sponsors
identified on Exhibit 11(d)(iii) for resolution. The Business Sponsors shall
negotiate in good faith to resolve the disagreement.

(iv)     In the event that the Business Sponsors are unable to resolve the
disagreement within ten (10) business days of the date the issue is submitted to
it, the parties agree to submit the disagreement to the Executive Sponsors
identified on Exhibit 11(d)(iv). The Executive Sponsors shall negotiate in good
faith to resolve the disagreement.

 

(e)       From time to time, Buyer may engage the Division to perform certain
development with respect to Buyer’s proprietary technology, on mutually
acceptable terms and conditions. The Hosted Services License and the Division
License notwithstanding (as such terms are defined below), in the event that
Buyer licenses any additional technology or rights to Seller, in furtherance of
any such development by the Division or Seller to perform such development,
whether or not in connection with developing or commercializing the Business,
including without limitation any license of technology of EMC / Smarts or of
VMware, any such additional license (including without limitation any license to
any work which constitutes, in whole or in part, a derivative work of such
technology) shall not include any independent right of Seller to such technology
other than for such development for the exclusive use and benefit of Buyer
unless Buyer and Seller shall otherwise expressly agree to license terms
therefor.

 

 

12.

Licenses; Non-Use of Acquired Assets.

 

(a)         Seller grants to Buyer a perpetual, transferable, assignable,
sublicensable, reproducible license to use the assets and technology identified
on Exhibit 12(a) (the “Other Technology”) and all derivative rights of the Other
Technology solely in connection with the development or commercialization of the
Base Technology to manage and operate the Business (the “Other Technology
License”); provided, that Seller agrees that it shall not grant any license to
the Other Technology to any person other than Buyer for use in connection with
the development or commercialization of the Base Technology.

 

(b)        Subject to the terms of this Agreement, Buyer grants a non-exclusive,
transferable, assignable, sublicensable, reproducible, irrevocable, perpetual,
royalty-free license to use the Base Technology and Source Code, and all know
how, trade secrets, proprietary information, product documentation, software,
methodologies, processes, tools, diagnostic, test and maintenance aids conveyed
to Buyer in accordance with Section 1(a) (i) to Seller, on behalf of the
Division, to make, use, modify, distribute, create derivative works of and
otherwise develop and commercialize the Base Technology and derivative works of
the Base Technology solely at the Sellers' facilities by Seller and solely in
order to manage and operate the Business (the “Division License”); and (ii) to
Seller to use, modify, create derivative works of, and develop and commercialize
the Base Technology and such derivative works for use solely in connection with
the Hosted Services business of Seller (the “Hosted Services License”). For
purposes of this Agreement, “Hosted Services” shall mean (i) a business
relationship in which Acxiom provides a customer with data center or computer
management operation services that includes the

 

9

 

--------------------------------------------------------------------------------



manipulation or transformation of information that provides a customer with
business intelligence, and/or (ii) internal business operations of Acxiom that
include the manipulation or transformation of information that provides Acxiom
with business intelligence for Acxiom’s own use, an Acxiom customer’s use, or
for re-sale to third parties; provided, however, that Hosted Services shall not
include products or services which are designed primarily to provide information
lifecycle management services or products such as those offered by EMC, and
shall not include, without limitation, local/remote replication or storage
and/or content management software. THE DIVISION LICENSE AND HOSTED SERVICE
LICENSE PROVIDED BY THIS PARAGRAPH ARE PROVIDED “AS IS”, WITHOUT WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED, BY BUYER OR ITS AFFILIATES, INCLUDING, BUT NOT LIMITED
TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
COMPLETENESS, ACCURACY, AVAILABILITY, TITLE, NON-INFRINGEMENT, TRADE USAGE,
COURSE OF DEALING, OR COURSE OF PERFORMANCE. THE ENTIRE RISK AS TO PERFORMANCE
OF THE BASE TECHNOLOGY AND SOURCE CODE ARE WITH SELLER AND THERE IS NO GUARANTEE
THAT THE LICENSES PROVIDED UNDER THE TERMS OF THIS AGREEMENT WILL MEET THE
REQUIREMENTS OF SELLER, BE ERROR FREE OR OPERATE WITHOUT INTERRUPTION.

 

(c)         Except with respect to any Open Source software, Seller will hold
the confidential and trade secret portions of the Base Technology and Source
Code and other Acquired Assets in confidence, and will not allow access to,
divulge, disclose, copy or publish any such information to any third party
without the prior written approval of Buyer. The obligations of this Section
12(c) will survive in perpetuity.

 

(d)        Except with respect to any Open Source software, Buyer will hold the
confidential and trade secret portions of the Other Technology in confidence,
and will not allow access to, divulge, disclose, copy or publish any such
information to any third party without the prior written approval of Seller. The
obligations of this Section 12(d) will survive in perpetuity.

 

(e)         For purposes of the Hosted Services License, upon any change of
control of Acxiom, the Hosted Services business of Seller shall be deemed to
include any Hosted Services business of the entity acquiring control of Acxiom,
as in existence on the date of such change of control for existing and future
customers; provided, that such entity agrees that it shall and shall cause
Acxiom to license and make available to EMC on a royalty free basis no less
frequently than on a quarterly basis all derivative works of the Base Technology
that are created after the date of such change of control.

 

(f)         For purposes of the Division License, upon the earlier to occur of
(i) an election by EMC not to acquire the Division in accordance with Section
13; or (ii) any change of control of Acxiom that is followed by an election by
EMC not to acquire the Division in accordance with Section 13, the Division
License shall continue in effect, provided, that as a condition of such
continuation, each of Acxiom and any entity acquiring control of Acxiom agrees
that it will and, as appropriate, will cause Acxiom and the Division to license
and make available to EMC on a royalty free basis no less frequently than on a
quarterly basis all derivative works of the Base Technology that are created
after the effective date of such continuation for such time as the Division
License is in effect.

 

 

13.

Option to Acquire Division; Employees.

 

(a)        Buyer shall have the option, exercisable in its absolute and sole
discretion at any time after the Effective Date and prior to the date that is
thirty (30) days after the second

 

10

 

--------------------------------------------------------------------------------



anniversary of the Effective Date (the “Option Period”), to acquire all of
Acxiom’s right, title and interest in and to the Division (excluding buildings,
furniture, and fixtures) for a purchase price not to exceed $20 million pursuant
to an asset purchase agreement containing provisions substantially identical to
those set forth in Exhibit 13(a) with respect to the assets of the Division,
including those assets identified on Exhibit 11 to this Agreement, as such
exhibit shall be amended from time to time. Buyer agrees to pay the following
purchase price if the option is exercised during the time period represented in
the table below:

 

Exercise Occurs in the Following Months of the Option Period

Amount of Purchase

Price Owed to Seller

 

 

Effective Date to end of the 5th month

$5,000,000.00

Beginning of 6th month to end of 11th month

$10,000,000.00

Beginning of 12th month to end of 17th month

$15,000,000.00

Beginning of 18th Month to end of Option Period

$20,000,000.00

 

Buyer’s right to give notice of the exercise of such option shall terminate upon
the expiration of thirty (30) days following the second anniversary of the
Effective Date. In the event that Seller proposes to engage in a transaction
that would constitute a change in control of Seller, Seller shall give Buyer
twenty (20) days written notice prior to the consummation of any such
transaction.

 

(b)       In the event that Buyer exercises such option to acquire the Division,
it shall give written notice of such exercise to Seller and Seller and Buyer
agree to consummate such acquisition no later than 30 days after the date of
such notice in accordance with the terms of Section 12(a).

 

(c)        In addition to the option described in Section 13(a), Buyer shall
have the option, exercisable in its absolute and sole discretion at any time
after the second anniversary of the Effective Date and prior the date that is
thirty (30) days after the second anniversary of the Effective Date (the “Notice
of Extension Period”), to extend the Option Period for a period of one (1) year
(the “Extension Period”). To exercise such option, Buyer shall deliver notice of
such exercise within the Notice of Extension Period along with an amount in cash
equal to $20 million to Seller as a nonrefundable deposit. In the event that
Buyer elects to so extend the Option Period, Buyer and Seller agree that if
Buyer elects to acquire the Division at the end of the Extension Period, the
purchase price of the Division at the end of the Extension Period shall be $40
million, comprised of $20 million in the form of such previously delivered
non-refundable deposit and $20 million that shall be delivered at the
consummation of the acquisition of the Division. Seller agrees that it shall
fund research and development efforts within the Division for the Business
during the Extension Period in accordance with the Plan and at the direction of
the Advisory Board.

 

 

(d)

Personnel.

 

(i)       For a period of ninety (90) days commencing upon the receipt by Seller
of notice of the election by Buyer to acquire the Division (the “Transition
Period”), Buyer shall have the exclusive right to offer employment to the
Assigned Employees.

 

11

 

--------------------------------------------------------------------------------



(ii)      During the Transition Period and for a period of sixty (60) days
thereafter, Seller will actively encourage such individuals to join Buyer and
will otherwise assist and support the transition hiring process consistent with
the parties’ intentions.

 

(iii)     In the event that any individual to whom Buyer has made a good faith
offer of employment pursuant to this Section 13(c), rejects such offer and
accepts an offer of employment with Seller after Buyer’s election, Seller shall
provide Buyer with such individual’s salary and other compensation information
in order to permit Buyer to make a revised offer of employment to each such
individual within thirty (30) days of the date of receipt of such salary and
other compensation information.

 

(iv)     If more than five percent (5%) of the individuals to whom Buyer has
made a good faith offer of employment pursuant to this Section 13 in the
aggregate, rejects Buyer’s offer of employment and accepts an offer of
employment with Seller, Buyer shall have the right but not the obligation to
cause Seller to continue to engage such individuals in the Business at the
expense of Seller for a period of up to one (1) year after the date such
individuals reject Buyer’s offer. If neither of the individuals identified on
Exhibit 13(d)(iv) accepts Buyer’s offer of employment and each individual
instead accepts an offer of employment with Seller, Buyer shall have the right
but not the obligation to cause Seller to continue to engage such individuals in
the Business at the expense of Seller for a period of up to two (2) years after
the date such individuals reject Buyer’s offer. If one of such individuals
listed on Exhibit 13(d)(iv) accepts Buyer’s offer of employment, the foregoing
restriction with respect to such individuals shall not apply. Seller agrees
during the Transition Period and for a period of one year thereafter, Seller
shall not make an offer of compensation to either such individual at a rate in
excess of their compensation at the time of the second anniversary of the
Effective Date; provided that the foregoing restriction shall not apply to
raises made in the ordinary course of business consistent with past practices.

 

(v)      Seller will not assign any individual who has rejected a good faith
offer of employment by Buyer and elects to accept an offer of employment with
Seller on any engagement that is competitive with the Business for a period of
one (1) year after such rejection.

 

(d)        Operation of the Division. Seller covenants and agrees that, during
the period from the Effective Date and continuing until such time as Buyer
exercises the option to acquire the Division in accordance with Section 12,
unless Buyer shall otherwise agree in writing, Seller shall cause the Division
to conduct the Business and any other matters, and Seller shall not cause the
Division to take any action except in, the ordinary course of business and in a
manner consistent with the direction of the Advisory Board and the intent of the
parties expressed in this Agreement and the Joint Sales and Marketing Agreement;
and Seller shall use commercially reasonable efforts to preserve intact the
Division and the Business, to keep available to the Division the services of any
Assigned Employees and to preserve the present relationships of the Division or
the Business with customers, suppliers, channel partners or other persons with
which Seller, the Division or the Business have significant business relations.

 

14.       Nonsolicitation. In the event that Buyer exercises the option to
acquire the Division, Seller agrees that for a period of eighteen (18) months
following the consummation of such acquisition it shall not and shall not permit
any of its subsidiaries or affiliates to solicit or hire any employee of Buyer
or any past or current employee of Seller who was engaged in the Business during
the period beginning on the Effective Date and ending on the date that Buyer’s
acquisition of the Division is consummated.

 

12

 

--------------------------------------------------------------------------------



During the term of this Agreement and except as otherwise expressly provided for
herein, each of Buyer and Seller agrees it shall not solicit any employee of the
other party for employment without the written permission of such other party
and at such time as Buyer exercises the option to acquire the Division or in the
event that Buyer does not exercise such option, each of Buyer and Seller agrees
that for a period of one year following the second anniversary of the Effective
Date it shall not solicit any employee of the other party for employment without
the written permission of such other party. The foregoing notwithstanding,
restrictions on a party’s ability to solicit employees for hire shall not apply
to or restrict general solicitation or recruitment advertising not targeted at
any specific individual or group of individuals.

 

 

15.

Option to Repurchase Base Technology.

 

(a)        At any time following (i) expiration of the Option Period or the
Extension Period, as the case may be, or (ii) Seller’s receipt of written
notification from Buyer that Buyer either waives Buyer’s right to purchase the
Division or that Buyer has elected not to purchase the Division, Seller shall
have the right to offer to acquire Buyer’s right, title and interest in and to
the Base Technology. Buyer shall have the right, but not the obligation, to
negotiate with Seller with regard to terms, if any, upon which Buyer would sell
such right, title and interest to Seller. If Buyer is willing to sell, transfer
and deliver such right, title and interest to Seller and Buyer and Seller cannot
agree upon the purchase price therefor, each of Buyer and Seller shall submit a
proposed purchase price to an independent third party firm which (i) is
recognized for valuation work, (ii) shall be mutually selected by Buyer and
Seller and (iii) shall be obligated to determine the valuation of the Base
Technology and the purchase price therefor to be paid by Seller to Buyer. Such
determination shall not be binding upon Buyer and Seller.

 

(b)       Upon any acquisition by Seller of the Base Technology in accordance
with this Section 15, the following licenses shall expire: (i) the Division
License and (ii) the Hosted Services License. In addition, the parties will use
commercially reasonable efforts to promptly return or destroy the confidential
information of the other party (with any such destruction certified by an
authorized representative of a party to the disclosing party).

 

(c)        Nothing contained in this Agreement shall restrict a party from the
use of any general ideas, concepts, know-how, or techniques retained in the
unaided mental impressions of such party’s personnel which either party,
individually or jointly, develops or discloses under this Agreement, provided
that in doing so such party does not breach its obligations under the
Confidentiality Agreement described in Section 27 below or infringe the
intellectual property rights of the other party or third parties who have
licensed or provided materials to the other party.

 

16.       Joint Sales and Marketing Agreement. The parties agree to use
commercially reasonable and good faith efforts to agree upon appropriate
go-to-market and product support arrangements with respect to the Business such
that, at a minimum, the parties will commercialize products based upon the Base
Technology no later than two years from the Effective Date. Such arrangements
shall contemplate, among other things, an agreement of Buyer and Seller to
arrange for end users to license the Base Technology from Buyer in exchange for
appropriate royalty payments in connection with revenue sales generated from
leads provided by Buyer. Such arrangements shall also contemplate Buyer’s
commitment to partner with Seller for go-to-market purposes for BIG for a period
of at least three (3) years following any acquisition of the Division by Buyer,
subject to Seller’s performance of its obligations in such connection. Unless
otherwise extended by the parties in writing, the Joint Sales and Marketing
Agreement (the “Marketing Agreement”) shall be executed no later than sixty (60)
days from the Effective Date. Nothing contained herein shall be construed as
preventing either party from developing, acquiring, marketing, selling,
supporting or maintaining additional products, solutions or services for

 

13

 

--------------------------------------------------------------------------------



commercialization in combination with the Base Technology, the Other Technology
or the Acquired Assets, as the case may be,(including by means of nonlimiting
example products or services similar to or competitive with the products used by
Seller in its Hosted Services business), or from entering into agreements with
or providing the Base Technology, the Other Technology or the Acquired Assets to
other parties (including those who may be competitors of Buyer or Seller, as the
case may be, in certain markets), provided that in so doing, neither Buyer nor
Seller breaches its obligations under this Section 16 or the Marketing
Agreement.

 

17.        Survival of Representations and Warranties. Except as otherwise set
forth in this Agreement, all representations, warranties and agreements of
Seller and Buyer contained herein or in any document, certificate or other
instrument required to be delivered hereunder in connection with the
transactions contemplated hereby shall survive the Closing for the period ending
on the fifth anniversary of this Agreement.

 

 

18.

Indemnification.

 

(a).        Indemnity by Seller. Seller hereby agrees to indemnify, defend and
hold harmless Buyer and its directors, officers and affiliates against and in
respect of any damage (a) that results from the inaccuracy of any representation
or warranty made by Seller herein, (b) resulting from any misrepresentation,
breach of warranty or non-fulfillment of any agreement or covenant of Seller
contained herein, and any and all actions, suits and proceedings resulting from
any of the foregoing, (c) relating to Excluded Assets or (d) arising from
ownership of the Acquired Assets prior to the Closing, other than Assumed
Liabilities, if any (hereinafter called a “Buyer Claim” or collectively “Buyer
Claims”).

 

(b)        Certification of Claims. If Buyer is of the opinion that any Buyer
Claim has occurred or will or may occur, Buyer shall so notify Seller, and each
such notice shall be in writing and shall describe with reasonable specificity
the nature of such asserted Buyer Claim.

 

(c)         Termination of Rights Hereunder. Notwithstanding any other provision
hereof, no Buyer Claim may be made or lawsuit instituted under the provisions of
this Section 18 or in any way arising in connection with this Agreement or any
representation or warranty hereunder (except for Reserved Claims (as defined
below)) after the fifth anniversary of this Agreement. “Reserved Claims” shall
mean any Buyer Claims which have been asserted, in accordance with this Section
18, within the applicable periods set forth above.

 

(d)        Third Party Actions. In the event any claim is made, suit is brought
against Buyer, Seller, or any of their respective directors, officers or
affiliates which involves or appears reasonably likely to involve a Buyer Claim
for which indemnification may be sought against Seller hereunder, such party
will promptly (and in any event within three (3) business days) after receipt of
notice of any such claim, suit or proceeding, notify Buyer or Seller, as the
case may be, of the commencement thereof. Any failure by Buyer to so notify
Seller of the commencement of any such claim, suit or proceeding will relieve
Seller from liability only to the extent that such failure materially and
adversely affects the ability of Seller to defend Seller’s interests in such
claim, action or proceeding. Seller (at Seller’s expense) shall have the right
and shall be given the opportunity to assume and control the defense of such
claim, suit or proceeding with counsel of their choice reasonably satisfactory
to Buyer so long as (i) Seller notifies Buyer in writing within ten (10) days
after Buyer has given notice of the claim that Seller will indemnify Buyer from
and against the entirety of any damages Buyer may suffer resulting from, arising
out of, relating to, in the nature of, or caused by such claim, (ii) such claim
involves only money damages and does not seek an injunction or other equitable
relief, (iii) Seller conducts the defense of such claim actively and diligently,
(iv) Seller has the financial resources to conduct an active

 

14

 

--------------------------------------------------------------------------------



and diligent defense and to pay, if necessary, the maximum amount of the damages
sought and furnishes such documents and other information with respect to such
financial resources as may be reasonably requested by Buyer, and (v) Seller
promptly provides Buyer and its counsel with all documents and other information
relating to the claim and defense thereof as may be reasonably requested by
Buyer or its counsel; provided that Buyer and its counsel (at Buyer’s expense)
may participate in (but not control the conduct of) all matters pertaining to
the defense or settlement of such claim, suit or proceeding. Whether or not
Seller elects to assume such defense, Buyer shall not, except at its own cost,
make any settlement with respect to any such claim, suit or proceeding without
the prior written consent of Seller. Buyer’s consent to the settlement of any
such claim, suit or proceeding by Seller shall be required and shall not be
unreasonably withheld or delayed, but such consent shall not be required if (or
to the extent that) such settlement only requires the payment of a monetary
amount by Seller and includes a full release of claims by the claimant and
Seller against Buyer and does not include a statement as to or admission of
fault, culpability or failure to act by or on behalf of Buyer.

 

In the event any of the conditions set forth in clauses (i) to (iv) above is or
becomes unsatisfied, or if Seller elects not to conduct the defense of the
claim, then (A) the Buyer may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, such claim in any manner
it may deem appropriate (and the Buyer need not consult with, or obtain any
consent from, Seller or any of its affiliates in connection therewith), (B)
Seller will reimburse the Buyer promptly and periodically for the costs of
defending such claim (including reasonable attorneys’ fees and expenses), and
(C) Seller will remain responsible for any damages the Buyer may suffer
resulting from, arising out of, relating to, in the nature of, or caused by such
claim to the fullest extent provided in this Section 18.

 

(e)         Definition of Damages. For purposes of this Section 18, the term
“damages” shall mean the amount of any loss, claim, demand, damage, deficiency,
assessment, judgment, remediation, cost or expense (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) actually incurred, less
the sum of any amount recovered under any insurance policy carried by the party
or parties seeking indemnification. In the event that Buyer pays a claim covered
by Buyer’s insurance for which it is entitled to indemnification by Seller
hereunder, Buyer shall pay such claim and Seller shall reimburse Buyer the full
amount of such claim (less the amount of any insurance proceeds previously
recovered by the Buyer with respect to such claim). In the event the Seller pays
a claim and Buyer subsequently receives insurance proceeds with respect to such
claim, Buyer shall pay Seller such insurance proceeds up to the amount actually
paid by Seller.

 

(f)         The foregoing provisions of this Section 18 notwithstanding, in no
event shall the liability of Seller in connection with the Agreement exceed an
aggregate amount equal to $50 million.

 

19.       No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or to give to, any
person, firm, limited liability company or corporation other than Buyer and its
successors and assigns, any remedy or claim under or by reason of this
Agreement. All terms, covenants, promises and agreements contained in this
Agreement shall be for the sole and exclusive benefit of Buyer and its
successors and assigns.

 

20.       Expenses. Each of Seller and Buyer shall assume and bear all expenses,
costs and fees incurred or assumed by such party in the preparation and
execution of this Agreement and the performance of the transactions contemplated
hereby, whether or not the transactions shall be consummated; and Buyer and
Seller shall indemnify and hold each other harmless from and against any and all
liabilities and claims in respect of any such expenses, costs or fees not the
responsibility of or

 

15

 

--------------------------------------------------------------------------------



assumed by the other party.

 

21.        Publicity; Disclosures; Confidential Information; Use of Name. Except
as expressly provided herein, no press release or other public disclosure,
whether written, electronic or oral, of the transactions contemplated hereby
shall be made by either party or any of their respective affiliates or
representatives without the express prior written consent of the other party.

 

22.       Binding Nature of Agreement. This Agreement shall be binding upon
Seller, Buyer and their respective successors and assigns.

 

22.        Notices. All notices, requests, demands, consents and communications
necessary or required under this Agreement shall be delivered by hand or sent by
registered or certified mail, return receipt requested, or by overnight courier,
or by facsimile (receipt confirmed) to:

 

 

if to Buyer:

EMC Corporation

176 South Street

Hopkinton, MA 01748

 

Attention:

Office of the General Counsel

Telecopier: (508) 497-6915

 

 

if to Seller:

Acxiom Corporation

 

1 Information Way

 

P.O. Box 8180

 

Little Rock, AR 72203

 

Attention: Company Legal Leader

 

Telecopier: (501) 342-5610

 

All such notices, requests, demands, consents and other communications shall be
deemed to have been duly given or sent five (5) days following the date on which
mailed, or two (2) days following the date mailed if sent by overnight courier,
or on the date on which delivered by hand or by facsimile transmission (receipt
confirmed), as the case may be, and addressed as aforesaid.

 

23.       Successors and Assigns. All covenants and agreements set forth in this
Agreement and made by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the successors, heirs and assigns of such party, whether
or not so expressed. Neither party may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
party.

 

24.       Severability. In the event that any one or more of the provisions of
this Agreement is held invalid, illegal or unenforceable in any respect for any
reason in any jurisdiction, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected, it being intended that each of
parties’ rights and privileges shall be enforceable to the fullest extent
permitted by law, and any such invalidity, illegality and unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

25.       Governing Law. This Agreement shall be governed by and construed and
enforced exclusively in accordance with the laws of The Commonwealth of
Massachusetts, without giving effect to the principles of conflicts of laws
thereof.

 

26.        Entire Agreement. This Agreement, including the Exhibits, is
complete, and all promises, representations, understandings, warranties and
agreements with reference to the subject matter hereof, and all inducements to
the making of this Agreement relied upon by all the parties hereto, have

 

16

 

--------------------------------------------------------------------------------



been expressed herein or in such Exhibits. This Agreement may not be amended
except by an instrument in writing signed by Seller and Buyer.

 

27.       Confidentiality. The terms of the Confidentiality Agreement, dated
February 3, 2003, shall remain in full force and effect and such terms not
otherwise in conflict with the provisions of this Agreement are hereby
incorporated herein by this reference.

 

28.       Headings; Counterparts. The headings of the sections and subsections
of this Agreement are for convenience of reference only and shall not be deemed
to be a part of this Agreement. This Agreement may be executed in two or more
counterparts which, when taken together, shall constitute one Agreement.

 

17

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Asset
Purchase and License Agreement as of the Effective Date.

 

 

SELLER:

 

 

ACXIOM CORPORATION

 

 

By: /s/ Richard Howe            

Name: Richard Howe

Title: Officer

 

 

BUYER:

 

EMC CORPORATION

 

 

By: /s/ Michael J. Cody        

Name: Michael J. Cody

Title: V.P., Corporate Development

 

EMC (BENELUX) B.V., S.à.r.l.

 

 

By: /s/ William J. Teuber     

 

Name: William J. Teuber

Title: EVP and Chief Financial Officer

 

 

18

 

--------------------------------------------------------------------------------



Exhibit 1

 

Acquired Assets

 

Exhibit 1(a) – Base Technology

 

The following list of technology components is indexed and corresponds with the
attached Customer Information Infrastructure Grid Component Descriptions
document dated December 20, 2005 (the “Technology Detail”) which includes the
detailed information on each component, including (i) a general description of
the component; (ii) Features/Functions; (iii) Benefits; (iv) Competition; (v)
Advantages; (vi) Future Plans; (vii) Languages and Dependencies; and (viii)
Glossary terms.

 

The Technology Detail includes a Technology List Document which sets for those
components which are Base Technology and those which are Other Technology as
such terms are defined in the Agreement and cross-references with the contents
section of the Technology Detail. Assets identified as Other Technology in the
Technology List Document are Excluded Assets.

 

1 Infrastructure Components

 

1.1

Apiary REX (Grid OS)

- Base Technology

1.2

Apiary REX - Monitoring

- Base Technology

1.3

Apiary Rex - Hive-Node

- Base Technology

1.4

Parallel Virtual File System (PVFS)

- Base Technology

1.5

DataGrid FTP Daemon

- Base Technology

1.6

EDGE-External Data Gateway

- Base Technology

1.7

Interactive Hive

- Base Technology

1.8

Hydra

- Base Technology

1.9

Anubis

- Base Technology

1.1

Hivebuilder

- Base Technology

1.11

J2EE Hive

- Base Technology

1.12

CORBA Naming Service

- Base Technology

1.13

Cascade

- Base Technology

1.14

Advanced Package Tool (APT)

- Base Technology

1.15

Software Server

- Base Technology

1.16

SystemImager

- Base Technology

1.17

LDAP- Lightweight Directory Access Protocol

- Base Technology

1.18

HiveForHire

- Base Technology

1.19

Workflow Grid Environment

- Base Technology

1.20

Workflow Grid Environment Tools

- Base Technology

1.21

Acxiom Grid Scheduler

- Base Technology

1.23

WorkFlow Grid Job Submission and Execution Infrastructure

- Base Technology

1.24

Acxiom Metadata Repository Subsystem

- Base Technology

1.25

Workflow Grid (WFG) Batch Components

- Base Technology

1.26

Interactive Delivery 2

- Base Technology

1.27

DataBase Grid

- Base Technology

 

 

19

 

--------------------------------------------------------------------------------



 

1.28

Generic Service

- Base Technology

1.29

CIGAR

- Base Technology

1.30

CII Security

- Base Technology

3 Enterprise Interface

3.1

Acxelerate – Convert Manager

- Base Technology

3.2

Acxelerate – File Manager

- Base Technology

3.3

Acxelerate – Job Activity

- Base Technology

3.4

Acxelerate – Layout Manager

- Base Technology

3.5

Acxelerate – Project Manager

- Base Technology

3.6

Acxelerate - Navigator

- Base Technology

3.7

Acxelerate – Policy Manager

- Base Technology

3.14

Orbiter

- Base Technology

4 B.I. Management

4.5

SAS Interactive Modeling Service

- Base Technology

4.6

SAS WFG Scoring

- Base Technology

5 Data Hygiene and Transformation

5.1

FOCAL – Function Oriented Custom Application Language

- Base Technology

5.2

Perl Operator

- Base Technology

5.7

Hydra/Tesla Operator Wrapper

- Base Technology

6 Data Enhancement

6.5

InfoBase Data Grid Service (aka Hercules)

- Base Technology

6.6

Helios/Horizon

- Base Technology

 

 

Exhibit 1(c) – License Agreements

 

All of the Licenses identified in the Third Party Software Spread Sheet below
(and the code that they cover ) except the licenses identified as Excluded
Licenses (and the code they cover):

 

THIRD PARTY SOFTWARE SPREADSHEET

Product

Product Module /

Component List module names

Product

Version

3rd party software

vendor name

3rd party software vendor

product name

3rd party software product version

DROLAND

 

 

 

 

 

Activate

Navigator

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

20

 

--------------------------------------------------------------------------------



 

 

 

 

GNU/Redhat ?

C compiler

?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Policy Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

GNU/Redhat ?

PERL

?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

File Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

GNU/Redhat ?

C compiler

?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Project Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Convert Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Job Activity

1

 

 

 

 

 

21

 

--------------------------------------------------------------------------------



 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Layout Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Activate framework

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

 

 

 

 

 

Orbiter

 

2.6

 

 

 

 

 

 

Sun Microsystems

JAVA

 

 

 

 

Apache

Tomcat

 

 

 

 

GNU/Redhat ?

PERL

 

 

 

 

MySQL

MySQL

 

 

 

 

Apache

Log4j

 

 

 

 

Apache

Commons ?

 

 

 

 

Apache

Struts

 

 

 

 

CodeZoo?

Tyrex

 

 

 

 

Oracle

Oracle JDBC

 

 

 

 

?

wsdl4j

 

 

 

 

?

saaj

 

 

 

 

?

jaxrpc

 

 

 

 

castor

castor

 

 

 

 

Apache

AXIS

 

 

 

 

Apache

xalan

 

 

 

 

?

jaxen

 

 

 

22

 

--------------------------------------------------------------------------------



 

 

 

 

dom4j

dom4j

 

 

 

 

?

Xerces

 

 

 

 

 

 

 

MBOTNE

 

 

 

 

 

 

 

 

 

 

 

InfoBase Data Grid

 

 

OCI

TAO

1.3,1.4

 

 

 

 

Xerces XML C++

2.2,2.6

 

 

 

 

Boost

1.29,1.30

 

 

 

GNU/Redhat ?

Perl

5.61,5.8

 

 

 

 

 

 

Helios

 

 

OCI

TAO

1.3

 

 

 

 

Xerces XML C++

2.2

 

 

 

 

Boost

1.29

 

 

 

 

GNU automake

1.54

 

 

 

 

GNU autoconf

2.13

 

 

 

 

GNU libtool

1.4.2

 

 

 

 

 

 

RFARME

 

 

 

 

 

 

 

 

 

 

 

SAS

Base

8.x / 9.x

SAS

SAS/Base

8.x / 9.x

 

Stat

8.x / 9.x

SAS

SAS/Stat

8.x / 9.x

 

OR

8.x / 9.x

SAS

SAS/OR

8.x / 9.x

 

Connect

8.x / 9.x

SAS

SAS/Connect

8.x / 9.x

 

Secure

8.x / 9.x

SAS

SAS/Secure

8.x / 9.x

 

Access for ODBC

8.x / 9.x

SAS

???

8.x / 9.x

 

Access for Oracle

8.x / 9.x

SAS

???

8.x / 9.x

 

sasauth

8.x / 9.x

SAS

sasauth

8.x / 9.x

 

 

 

 

 

 

BigIP

???

???

???

???

???

 

 

 

 

 

 

RTHORN

 

 

 

 

 

 

 

 

 

 

 

EDGE/GIS

 

1.1/2.0

Sterling Commerce

Gentran Integration Suite

4.0.2-5/4.0.3-6

 

 

 

 

 

 

LDAP Authentication

CII Identity Authentication

1.1

kernel.org

Linux-PAM

0.77

 

 

 

 

 

 

Nexus

Nexus Scheduled Processes

2.4

Arcana Development

Arcana

2.3

 

Nexus Hub

2.4

OpenSSH Project

OpenSSH

3.61

 

 

 

 

 

 

AGS

Logging Service

1.0

Apache Software Foundation

Log4J

 

 

 

23

 

--------------------------------------------------------------------------------



 

 

AGS Service

1.0

Apache Software Foundation

Log4Cxx

 

 

AGS Service/Job Monitor

1.0

Apache Software Foundation

Xerces

 

 

AGS Service/Job Monitor

1.0

Apache Software Foundation

Xalan

 

 

MySQL

1.0

MySQL Database

MySQL

4.1

 

Soap::Lite

1.0

PERL Module

?

 

 

Acxiom Job XML Submission System (AJXSS)

1.0

SourceForge.net

LibXML++

1.0.0

 

AJXSS

1.0

 

Log4cxx

<described above>

 

AJXSS

1.0

xmlsoft.org

libxml2

2.4.19-4

 

 

 

 

 

 

Validation Service

 

 

 

Perl

<described elsewhere>

 

 

 

Microsoft Corporation

Microsoft XML parser

4.0

 

 

 

 

 

 

WorkFlow Infrastructure Services (WFIS)

1.0

 

Perl

<described elsewhere>

 

 

1.0

 

JBOSS

<described elsewhere>

 

 

1.0

 

SOAP

<described elsewhere>

 

 

 

 

 

 

Engine Adapter

 

 

 

Perl

<described elsewhere>

 

 

 

SourceForge.net

Expat XML Parser

5.4.1/1.95.2

 

 

 

SourceForge.net

LibXML++

1.0.0

 

 

 

 

 

 

Transfer Service

 

 

 

Perl

<described elsewhere>

 

 

 

 

 

 

Acxiom Metadata Repository System

Acxiom Metadata Client

2.0

 

 

 

 

Repository Database (required)

Microsoft Corporation

Microsoft SQL Server

SQL 2000 SP4

 

Repository Database (optional)

Oracle Corporation

Oracle

9i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

--------------------------------------------------------------------------------



 

RPATEL

 

 

 

 

 

 

 

 

 

 

 

Anubis

 

?

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

Apiary

 

 

Apache

ANT

1.3.27

 

 

 

RedHat

mod_perl

1.26

 

 

 

RedHat

mod_gzip

1.3.26

 

 

 

Acxiom

mod_ssl

2.8.12

 

 

 

RedHat

mod_auth_pam

1.1.1

 

 

 

MySQL

MySQL

4.0.12

 

 

 

 

perl_date_business

1.2

 

 

 

 

perl_gd

1.19

 

 

 

 

perl_gd_graph

1.39

 

 

 

 

perl_gd_textutil

0.82

 

 

 

 

perl_net_snmp

3.6

 

 

 

 

perl_libwww_perl

5.76

 

 

 

 

perl_libnet

1.0901

 

 

 

 

perl_mailtools

1.47

 

 

 

 

perl_dbd_mysql

2.1026

 

 

 

 

perl_dbi

1.35

 

 

 

 

perl_soap_lite

0.56

 

 

 

 

perl_extutils_autoinstall

0.59

 

 

 

 

perl_apache_authexpire

0.39.1

 

 

 

 

perl_authen_pam

0.14

 

 

 

 

perl_mime_tools

5.411

 

 

 

 

perl_io_stringy

2.108

 

 

 

 

perl_algorithm_numerical_shuffle

1.4

 

 

 

 

net_snmp

5.0.3

 

 

 

 

dmidecode

2.3

 

 

 

HP

arrayinfo

0.12

 

 

 

Dell

afacli

2.7

 

 

 

 

 

 

apiary_ldap

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_mailtools

1.47

 

 

 

 

 

 

apiary_rex

 

 

 

apache

1.3.27

 

 

 

 

mod_perl

1.26

 

 

 

 

mod_gzip

1.3.26

 

 

 

 

mod_ssl

2.8.12

 

 

 

 

mod_auth_pam

1.1.1

 

 

 

 

mysql

4.0.12

 

 

 

 

perl_date_business

1.2

 

 

 

 

perl_gd

1.19

 

 

 

 

perl_gd_graph

1.39

 

 

 

 

perl_gd_textutil

0.82

 

 

 

 

perl_net_snmp

3.6

 

 

 

 

perl_libwww_perl

5.76

 

 

 

 

perl_libnet

1.0901

 

 

25

 

--------------------------------------------------------------------------------



 

 

 

 

 

perl_mailtools

1.47

 

 

 

 

perl_dbd_mysql

2.1026

 

 

 

 

perl_dbi

1.35

 

 

 

 

perl_soap_lite

0.56

 

 

 

 

perl_extutils_autoinstall

0.59

 

 

 

 

perl_apache_authexpire

0.39.1

 

 

 

 

perl_authen_pam

0.14

 

 

 

 

perl_mime_tools

5.411

 

 

 

 

perl_io_stringy

2.108

 

 

 

 

perl_algorithm_numerical_shuffle

1.4

 

 

 

 

net_snmp

5.0.3

 

 

 

 

 

 

apt_server

 

 

 

apt_rpm

0.5.15cnc6

 

 

 

 

wget

1.8.2

 

 

 

 

 

 

Corba Tools

 

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

DB Wrapper

 

 

MySQL

MySQL

4.0.12

 

 

 

 

 

 

Grid FTP Server

 

 

 

perl_net_ftpserver

1.116

 

 

 

 

 

 

Hive for Hire

 

 

 

perl_expect

1.15

 

 

 

 

perl_io_tty

1.02

 

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_mailtools

1.47

 

 

 

 

perl_mime_base64

2.12

 

 

 

 

openssh

3.8p1

 

 

 

 

 

 

Hydra Top

 

 

 

perl_libwww_perl

5.76

 

 

 

 

 

 

LDAP Admin

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_mailtools

1.47

 

 

 

 

perl_cgi

2.752

 

 

 

 

perl_expect

1.15

 

 

 

 

perl_net_snmp

3.6

 

 

 

 

perl_algorithm_numerical_shuffle

1.4

 

 

 

 

perl_convert_asn1

0.17

 

 

 

 

 

 

LDAP Cert

 

 

 

openssh

3.8p1

 

 

 

 

 

 

LDAP Master

 

 

 

perl_cgi

2.752

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_mailtools

1.47

 

 

 

 

 

 

LDAP Migrate

 

 

 

perl_io_socket_ssl

0.96

 

 

26

 

--------------------------------------------------------------------------------



 

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_term_readkey

2.17

 

 

 

 

openldap

2.0.27

 

 

 

 

 

 

LDAP Slave

 

 

 

perl_cgi

2.752

 

 

 

 

 

 

LDAP Utils

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

 

 

LDAP Wrapper

 

 

 

openldap

2.0.27

 

 

 

 

 

 

Naming Service Util

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

Naming Service Wrapper

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

Perl SNMP Graph

 

 

 

perl_gd_graph

1.39

 

 

 

 

 

 

Pod LDAP

 

 

 

openldap

2.0.27

 

 

 

 

perl_xml_parser

2.30

 

 

 

 

 

 

Propolis

 

 

 

perl_crypt_ssleay

0.51.1

 

 

 

 

 

 

Service Finder Policy

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

Software Server

 

 

 

apt_rpm

0.5.15cnc6

 

 

 

 

rpm

4.0.4

 

 

 

 

 

 

TAO Development

 

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

TAO Runtime

 

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

XML2HCL

 

 

 

perl_xml_parser

2.30

 

 

 

 

 

 

PVFS

 

 

Clemson University

PVFS Library

1.6.3.3

 

 

 

 

PVFS Server and Kernel

1.6.3.3

 

 

 

 

 

 

GAVSMI

 

 

 

 

 

FOCAL

 

3

RedHat

RedHat Linux

RHEL3/7.3

 

 

 

IBM

WebSphere (DataStage)

7.5.1A

 

 

 

Apache

ANT

2.0.46

 

 

 

HP

Tru64

5.1

 

 

 

 

 

 

PERL

 

3

RedHat

RedHat Linux

RHEL3/7.3

 

 

 

IBM

WebSphere (DataStage)

7.5.1A

 

 

 

Apache

ANT

2.0.46

 

 

27

 

--------------------------------------------------------------------------------



 

 

 

 

HP

Tru64

5.1

 

 

 

 

 

 

Generic Service

 

3

RedHat

RedHat Linux

RHEL3/7.3

 

 

 

IBM

WebSphere (DataStage)

7.5.1A

 

 

 

OCI

TAO

1.1 & 1.3a

 

 

 

GNU Perl

 

5.8.0

 

 

 

Apache Xalan

 

1.9.0

 

 

 

Apache Xerces

 

2.6.0

 

 

 

GNU SOAP

 

2.7

 

 

And, all of the Licenses identified in the Development Tool Spread Sheet below
(and the code that they cover )except the licenses identified as Excluded
Licenses (and the code they cover):

 

 

DEVELOPMENT TOOL SPREAD SHEET

Development tool name

Vendor

Purpose the tool is used for

 

 

 

GNU Compiler (gcc, g++)

RedHat - GNU Open Source

Code compilation

gdb/DDD

RedHat - GNU Open Source

debugging

Editors - vi and emacs

RedHat - GNU Open Source

editing

TotalView

Etnus Corp.

debugging

ValGrind

Freeware

debugging - memory leaks, array bounds etc.

Jboss

Jboss

development/debugging

JDK

Sun and IBM - Freeware

development/debugging

Eclipse

IBM - Freeware

development/debugging

CARS

Compuware

Regression testing

HiveBuilder

Acxiom

Build grid applications - grid application code generator

SourceForge Enterprise

VA Software

Developer portal

SubVersion

Greeware

Source code repository

GNU Make

RedHat - GNU Open Source

Make binaries

RPM

RedHat - Open Source

Package management

Insure++

ParaSoft

debugging - memory leaks, array bounds etc.

RedHat Linux command line tools

RedHat - GNU Open Source

Various debugging purposes

Vantage

Compuware

Performance testing (not widely used yet)

Tempest

Acxiom

Orbiter testing

DAART

Acxiom

InfoBase build testing

Perl Debugger

RedHat - GNU Open Source

Perl debugging

LDAP Browser\Editor 2.8.2

 

 

Ethereal - Network Protocol Analyzer ver 0.10.11

 

tcpdump-3.7.2-7.E3.2

 

 

phpLDAPadmin is version 0.9.6c

 

 

 

 

28

 

--------------------------------------------------------------------------------



 

VMWare

 

 

ld

 

 

UltraEdit

 

 

Visual Studio

Microsoft

Visual IDE

Query Browser

MySQL

 

Putty

Freware (MIT License)

 

WinSCP3

GNU license

 

CookTop (xml editor)

freeware

Editing xml and xslt coding

Secure shell client

Freeware

 

Tortoise SVM

Subversion client

 

SOAP::Lite

 

 

Access

Microsoft

Testing ODBC/Data Preview in Rapidus/Building from ODBC source in Rapidus

Active Perl 5.8.3

ActiveState

Rapidus Scheduler Scripting

autoconf

RedHat - GNU Open Source

 

automake

RedHat - GNU Open Source

 

bison

RedHat - GNU Open Source

 

DataStage

IBM

 

Dundas Ultimate Grid 97

Dundas Software

Grid control in Rapidus and in the SBF Queue Manager

flex

RedHat - GNU Open Source

 

GraphicsServer 5.0

GraphicsServer

Rapidus

JBuilder

Borland

 

OmniORB v4.0.3

RedHat - GNU Open Source

 

Oracle

Oracle

GBF, Planner

Oracle ProC

Oracle

GBF

Oracle SQL Plus

Oracle

GBF, Planner

Stingray Objective Studio 6.0.3

RogueWave

Window Controls for Rapidus GUI

TOAD

Quest Software

 

Visual Studio .NET 2003

Microsoft

GBF, Planner

Visual Source Safe

Microsoft

Source Control

GNU automake

RedHat - GNU Open Source

 

GNU autoconf

RedHat - GNU Open Source

 

GNU libtool

RedHat - GNU Open Source

 

 

 

 

 

 

And, all of the Licenses identified in the Second Development Tool Spread Sheet
below (and the code that they cover) except the licenses identified as Excluded
Licenses (and the code they cover):

 

 

SECOND DEVELOPMENT TOOL SPREAD SHEET

 

 

29

 

--------------------------------------------------------------------------------



 

Development tool name

Vendor

Purpose the tool is used for

Access

Microsoft

Testing ODBC/Data Preview in Rapidus/Building from ODBC source in Rapidus

Active Perl 5.8.3

ActiveState

Rapidus Scheduler Scripting

autoconf

RedHat - GNU Open Source

 

automake

RedHat - GNU Open Source

 

bison

RedHat - GNU Open Source

 

CookTop (xml editor)

freeware

Editing xml and xslt coding

DataStage

IBM

 

Dundas Ultimate Grid 97

Dundas Software

Grid control in Rapidus and in the SBF Queue Manager

Eclipse

Open Source, IBM

ASIPosting, ASI Business Logic

flex

RedHat - GNU Open Source

 

gcc

Linux

 

GraphicsServer 5.0

GraphicsServer

Rapidus

JBuilder

Borland

 

make

Linux

 

OmniORB v4.0.3

RedHat - GNU Open Source

 

Oracle

Oracle

GBF, Planner

Oracle ProC

Oracle

GBF

Oracle SQL Plus

Oracle

GBF, Planner

Putty

Open Source (MIT License)

 

Stingray Objective Studio 6.0.3

RogueWave

Window Controls for Rapidus GUI

TOAD

Quest Software

 

UltraEdit

UltraEdit

Shell and SQL scripts

vi

n/a

 

Visual C++ v6.0

Microsoft

GBF, Planner

Visual Source Safe

Microsoft

Source Control

Visual Studio .NET 2003

Microsoft

GBF, Planner

MySQL

Open Source, ABData

Datagrid, MySQL Hive

Oracle Universal Installer

Oracle

Installation of Oracle products

rpm

RedHat - GNU Open Source

Installation package creation and management

 

 

 

                

 

Excluded License Agreements

 

 

•

Ascential/IBM Websphere (Datastage XE Parallel Extender)

 

•

Sterling Software (Connect & GIS Software)

 

•

Red Hat (Linux) support services agreement

 

Exhibit 1(d) – Development Agreements

 

 

None

 

30

 

--------------------------------------------------------------------------------





Exhibit 2

 

Excluded Assets

 

 

1.

Other Technology as described in the Technology Detail as follows:

The Technology Detail includes a Technology List Document which sets for those
components which are Base Technology and those which are Other Technology as
such terms are defined in the Agreement and cross-references with the contents
section of the Technology Detail. Assets identified as Other Technology in the
Technology List Document are Excluded Assets.

                

1 Infrastructure Components

1.22

Nexus Scheduler

- Other Technology

2 Identity Management

2.1

DataMatch

- Other Technology

2.2

FlashLink

- Other Technology

2.3

AbiliTec – Link Append

- Other Technology

2.4

Grouping Module

- Other Technology

2.5

Recognition

- Other Technology

3 Enterprise Interface

3.8

ASI – Change Manager

- Other Technology

3.9

ASI – Contact Manager

- Other Technology

3.1

ASI – Document Manager

- Other Technology

3.11

ASI – Inbound File Manager

- Other Technology

3.12

ASI – Layout Manager

- Other Technology

3.13

ASI – Outbound File Manager

- Other Technology

4 B.I. Management

4.1

ASI – Campaign Manager

- Other Technology

4.2

Grid-Based Fulfillment

- Other Technology

4.3

Rapidus®

- Other Technology

4.4

Acxiom Planner

- Other Technology

5 Data Hygiene and Transformation

5.3

Address Hygiene

- Other Technology

5.4

Country Identification

- Other Technology

5.5

Line Identification

- Other Technology

5.6

Name Parsing

- Other Technology

6 Data Enhancement

6.1

E-Mail Append

- Other Technology

6.2

Fraud Management Platform (Sentricx)

- Other Technology

6.3

InfoBase Enhancement

- Other Technology

6.4

InfoBase – Telesource

- Other Technology

 

 

 

 

 

2.

All other Acxiom technology and software that is not included in the Acquired
Assets, including but not limited to, Seller’s data products, AbiliTec®,
Seller-proprietary data model(s), Seller-proprietary business rules and related
adapters, as well as all computer programs, code elements, routines, libraries,
tools, methodologies, processes, or technologies created, adapted, or used by
Seller in its business generally; and (ii) any software programs (including, but
not limited to,

 

31

 

--------------------------------------------------------------------------------



matching logic, grouping logic, or householding logic), data processing systems,
mechanisms, hardware configurations, or other tools or processes created by
Seller and utilized by Seller to create a database(s) or perform integration of
customer data, including all associated intellectual property rights.

 

32

 

--------------------------------------------------------------------------------





Exhibit 3

 

Assumed Liabilities

 

None

 

33

 

--------------------------------------------------------------------------------



Exhibit 4

 

Excluded Liabilities

 

 

None



34

 

--------------------------------------------------------------------------------



 

Exhibit 9(f)

 

Intellectual Property

 

 

Any and all copyrights associated with the Base Technology

 

 

35

 

--------------------------------------------------------------------------------



Exhibit 11(a)

 

The Plan

 

 

Items with which a third party consultant shall provide review and assistance:

 

 

1.

Code quality

 

 

2.

Structure of product

 

 

3.

Development process

 

 

4.

Such other items as the Advisory Board shall determine.

 

[img1.gif]


 

 

36

 

--------------------------------------------------------------------------------



Exhibit 11(b)

 

Division Employees

 

Exhibit 11(b) – Employees

 

 

Name:

Title:

% Dedicated to Division

 

[img2.gif]




37

 

--------------------------------------------------------------------------------



  Exhibit 11(d)(iii)

 

Business Sponsors

 

EMC:

Jeff Nick

 

Acxiom:

Richard Howe

 

 

 

 

 

 

38

 

--------------------------------------------------------------------------------





Exhibit 11(d)(iv)

 

Executive Sponsors:

 

 

EMC:

Howard Elias

 

Acxiom:

Charles Morgan

 

 

 

 

 

39

 

--------------------------------------------------------------------------------



Exhibit 13(a)

 

Purchase Agreement Provisions

 

The agreement under which EMC would acquire the Division in accordance with the
provisions of this Agreement would include effective provisions substantially
identical to the following:

 

1.         Acquired Assets. Seller, by this Agreement, does hereby convey, sell,
transfer, assign, grant, release, set over, confirm and deliver to Buyer all of
Seller’s right, title and interest in and to the following assets, properties,
privileges, business and rights (of every nature and description, tangible or
intangible, real, personal or mixed and wherever situated, located or existing)
(collectively, the “Acquired Assets”):

 

(a)         All right, title and interest in and to the assets that comprise the
Division and the operations of Seller that constitute the business of the
Division, including without limitation [       ], in each case, in order to
permit Buyer, to the maximum extent possible, to develop, manufacture, maintain,
distribute, or engage in similar activities with respect to the Business in the
future, or any derivative works thereof;

 

(b)        (i) All patents and patent applications, issued or pending, worldwide
assigned to Seller claiming subject matter related to the Business; and (ii) all
copyrighted materials and works-for-hire owned by Seller related to the
Business. Seller shall execute and deliver such instruments and take such other
action as may be requested by Buyer to perfect or protect Buyer's intellectual
property rights in the Acquired Assets and to carry out the assignments
contemplated in this Section 1, and shall reasonably assist Buyer at Buyer's
expense and their respective nominees to secure, and maintain, for Buyer's own
benefit all such intellectual property rights in the Acquired Assets in any and
all countries. Seller shall reasonably cooperate with Buyer at Buyer's expense
in the filing and prosecution of any patent or copyright applications that Buyer
may elect to file on the Acquired Assets.

 

(c)          To the extent permitted under such agreements, the software license
and maintenance agreements (and all rights and obligations of Seller thereunder)
of Seller for third party software and/or technology included in or related to
the Business or the Division (collectively, the "Included License Agreements");
provided that all software license and maintenance agreements for third party
software and/or technology included in or related to the Business which are not
assignable or transferable hereunder or sufficient in scope to cover the
Business (collectively, the "Excluded License Agreements" and, together with the
Included License Agreements, the “License Agreements”) shall be listed in
Exhibit 1(c) hereto along with the Included License Agreements and, with respect
to each such Excluded License Agreement, Seller agrees that (i) within two (2)
years of the date of this Agreement, Seller shall, at its own expense, either
negotiate an Included License Agreement with respect to the content of such
Excluded License Agreement or develop internally or obtain from an alternate
source and under an Included License Agreement substantially equivalent
technology for inclusion in the Acquired Assets and assign such Included License
to Buyer as an Acquired Asset at no additional charge; and (ii) in the interim,
Seller shall provide, at its own expense, such licenses to the content of each
Excluded License Agreement as Buyer, the Division and its customers may require
to conduct the Business;

 

(d)        All of Seller’s development and partnership agreements (and all
rights and obligations of Seller thereunder) related to the Business or the
Division, each of which is listed on Exhibit 1(d) hereto, if any (collectively,
the “Development Agreements” and,

 

40

 

--------------------------------------------------------------------------------



together with the License Agreements, the “Acquired Contracts”);

 

(e)         With respect to the any technology constituting part of the Business
or the Division, electronic versions (paper version if electronic version not
available) of Seller’s (i) source code, whether in print, magnetically stored,
or in some other form, and related materials in the possession of or available
to Seller, including, but not limited to, comments, flow charts, documentation,
and manuals, and implementation specifics (collectively, “Source Code”), it
being understood that Seller’s obligation to deliver actual electronic versions
of such Source Code shall be satisfied upon the delivery to Buyer of all
versions of such Source Code currently used or relied upon in connection with
the development, manufacture, maintenance or distribution of any product or any
successor product; provided that Buyer shall have the right to require that
Seller deliver, promptly upon Buyer’s request, any prior version or versions of
such Source Code in the possession of or available to Seller; (ii) system
software which is a part of Business, except that with respect to system
software/build software covered by an Excluded License Agreement, Seller's
obligation to Buyer shall be as set forth in 1(c); (iii) build software (package
and build tree) except that with respect to build software covered by
an Excluded License Agreement, Seller's obligation to Buyer shall be as set
forth in 1(c); (iv) release scripts, procedures and documentation; (v) test
suites, scripts, procedures and process documentation; (vi) performance
documentation, programs and results sets; (vii) product specifications; (viii)
functional specifications; (ix) design specifications; and (x) customer service
and support documentation and call history (database, if applicable);

 

(f)         Copies of all competitive analysis or business development
information for the Business and any correspondence of Seller related thereto;
and

 

 

(g)

Copies of all marketing and sales materials of Seller for the Business.

 

For purpose of this Section 1, EMC Corporation shall be deemed to be the
acquiror of all such right, title and interest in the Division in North America
and EMC (Benelux) B.V., S à.r.l. shall be deemed to be the acquiror of all such
right, title and interest in the Division everywhere else in the world.

 

2.         Excluded Assets. Notwithstanding the provisions of Section 1, the
Acquired Assets shall not include, without limitation, any assets, properties or
privileges of Seller not included in the Acquired Assets including without
limitation and for purposes of clarification only, the assets listed on Exhibit
2 hereto and any other part of Seller’s business (the “Excluded Assets”).
Without in any way limiting the foregoing and for clarification purposes only,
the Acquired Assets shall not include know how, trade secrets, proprietary
information, product documentation, software, methodologies, processes, tools,
diagnostic, test and maintenance aids that are or have been used in connection
with the development, licensing, maintenance or distribution of the Other
Technology.

 

3.         Assumed Liabilities. Subject to the terms and conditions of this
Agreement, at the Closing, Buyer shall assume and agree to pay, perform, fulfill
and discharge the liabilities and obligations associated with the Acquired
Assets, if any, which are listed on Exhibit 3 hereto (such liabilities and
obligations are hereinafter referred to as the “Assumed Liabilities”).

 

 

4.

Excluded Liabilities.

 

(a) Notwithstanding the provisions of Section 3, Buyer is not assuming or in any
way becoming liable or responsible for any liability of Seller not included in
the Assumed Liabilities (collectively, the “Excluded Liabilities”).

 

41

 

--------------------------------------------------------------------------------



(b) Seller shall retain and be responsible for the performance and discharge of
all liabilities and obligations (i) relating to the Excluded Assets or (ii)
arising from the ownership of the Acquired Assets prior to the Closing (as
defined below).

 

(c) Seller agrees that Buyer is purchasing the assets debt-free and will
reimburse the Buyer for any debt with respect to the Acquired Assets that is not
an Assumed Liability.

 

5.         Purchase Price. In consideration of the sale, transfer and delivery
by Seller to Buyer of the Acquired Assets and of the other agreements of the
parties set forth in this Agreement, and subject to the assumption by Buyer of
the Assumed Liabilities, if any, Buyer agrees to pay to Seller an aggregate
amount of [             ], with EMC Corporation contributing $[              ]
and EMC (Benelux) B.V., S.à.r.l. contributing $[      ] of such aggregate
amount. Each payment shall be made by wire transfer of immediately available
funds to the account designated by Seller.

 

6.          Closing. The closing (“Closing”) of the transactions contemplated by
this Agreement shall be held at 10:00 A.M. local time at the offices of Buyer,
176 South Street, Hopkinton, Massachusetts as of the Effective Date (the
"Closing Date").

 

 

(a)

Deliveries at Closing.

 

 

(i)

At the Closing, Seller shall deliver to Buyer the following:

 

 

(A)

a duly executed counterpart of this Agreement;

 

(B)        all of the Acquired Contracts, with such assignments thereof and
consents to assignments (as and if permitted by such agreements) as are
necessary or appropriate to assure Buyer of the full benefit of the same; and

 

(C)        such other instruments of sale, transfer, conveyance and assignment
as Buyer shall reasonably request including, without limitation, assignment
agreements with respect to all patent, trademark and copyright rights of Seller,
if any.

 

 

(ii)

At the Closing, Buyer shall deliver to Seller the following:

 

 

(A)

a duly executed counterpart of this Agreement;

 

(B)        such other instruments of assumption as Seller may reasonably
request; and

 

(C)        the portion of the Purchase Price due at Closing by wire transfer of
immediately available funds to the account designated by Seller.

 

7.         Rights of Buyer. Seller hereby constitutes and appoints Buyer the
true and lawful attorney of Seller, with full power of substitution, in the name
of Seller or Buyer, by, on behalf of and for the benefit of Buyer: (a) to demand
and receive from time to time all or any portion of the Acquired Assets and to
make endorsements and give receipts and releases for and in respect of the same
and any part thereof, (b) to institute, prosecute, compromise and settle any and
all actions, litigations (other than litigation against Seller and its
affiliates, officers, directors, employees and authorized agents) or
governmental or administrative proceedings that Buyer may deem proper in order
to collect, assert or enforce any claim, right or title of any kind in or to any
Acquired Assets, (c) to defend or compromise any or all actions, litigations or
governmental or administrative proceedings in respect of any Acquired

 

42

 

--------------------------------------------------------------------------------



Assets, provided, however, that with respect to any claim for which Buyer
intends to seek indemnification from Seller under this Agreement, Buyer shall
not compromise or settle any such action or litigation without Seller’s prior
written consent, which consent shall not be unreasonably withheld, and (d) to do
all such acts and things in relation to the matters set forth in the preceding
clauses (a) through (c) as Buyer shall reasonably deem appropriate.

 

8.          Further Assurances. Each of Seller and Buyer shall, from time to
time after the Closing and at the reasonable request of the other party and
without further consideration, execute and deliver such further instrumentation
of transfer and assignment or take such other actions as may be reasonably
necessary in order to more effectively consummate the transactions contemplated
hereby in an effort to vest in Buyer good and valid title to the Acquired Assets
and to give full force and effect to the intent of the parties reflected hereby.

 

9.          Representations and Warranties by Seller. Seller represents and
warrants to Buyer that the representations and warranties contained in this
Section 9 are true, correct and complete as of the Effective Date.

 

(a)         Organization and Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority to conduct its business as presently
conducted and as proposed to be conducted by it. Seller has at all times
complied with all provisions of its Certificate of Incorporation and By-laws,
each as currently in effect, and is not in default under, or in violation of,
any such provision.

 

(b)        Authority for Agreement. Seller has full corporate power and
authority to execute and deliver this Agreement and to carry out its obligations
thereunder. The execution, delivery and performance by Seller of this Agreement
has been duly authorized by all necessary corporate action of Seller and no
other action on the part of Seller is required in connection herewith. This
Agreement has been duly executed and delivered by Seller and constitutes the
valid and legally binding obligation of Seller. The execution and delivery of
this Agreement, the compliance with the provisions hereof by Seller, and the
consummation of the transactions contemplated hereby, will not (i) conflict
with, result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under the Certificate of Incorporation and By-laws of
Seller or under any contract, lease, sublease, sublicense, franchise, permit,
indenture, agreement or mortgage for borrowed money, Security Interest or other
interest to which Seller is a party or by which Seller is bound or to which its
assets are subject, (ii) result in the imposition of any Security Interest upon
any assets of Seller or (iii) violate any order, writ, injunction, decree, rule
or regulation applicable to Seller, or any of its properties or assets, except
in each case, where such conflict, breach, default or other violation would not
have a material adverse effect on the ability of Buyer to consummate the
transactions contemplated hereby and thereby. For purposes of this Agreement,
“Security Interest” means any mortgage, security interest, encumbrance, claim,
charge, or other lien (whether arising by contract or by operation of law),
other than liens for taxes not yet due.

 

 

(c)

Title to Acquired Assets. Seller owns the Acquired Assets and Seller has and is

conveying to Buyer hereunder, upon delivery to Buyer of the instruments of
transfer referred to in Section 6, good and valid title to the Acquired Assets.
Except as set forth on Exhibit 9(c), none of the Acquired Assets includes any
software distributed under a license that requires as a condition of use,
modification or distribution of the software that such software or other
software distributed with or combined with the software be (i) disclosed or
distributed in source code form; (ii) licensed for the purpose of making the
derivative works or (iii) redistributable at no charge

 

43

 

--------------------------------------------------------------------------------



(“Open Source Software”).

 

(d)        Contracts. Seller has furnished to Buyer a correct and complete copy
of each Acquired Contract listed on Exhibits 1(d) and 1(e), if any, and
identified thereon what if any consents of any person are required to assign the
Acquired Contracts to Buyer. Seller has performed all obligations under the
Acquired Contracts required to be performed by it prior to the Closing. Seller
is not in breach of any material term or provision of any Acquired Contract. To
the knowledge of Seller, there does not exist under any Acquired Contract any
event of default, except for any event which has not had and is not reasonably
likely to have a material adverse effect on the Acquired Assets, and no claim
has been made against Seller alleging any event of default. All Acquired
Contracts are in full force and effect and enforceable against each party
thereto.

 

(e)         Consents. No consent of any third party is required to be obtained
by Seller and no consent, approval, order authorization of, or registration,
qualification, designation, declaration or filing with any governmental
authority is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

(f)         Intellectual Property. All patents, patent applications, copyrights,
trade names, trademarks and trademark applications which are owned by or
licensed to Seller or in which Seller has an interest that is directly related
to the Business (collectively and, together with the know how, trade secrets and
proprietary information included in the Business, the "Intellectual Property")
are listed on Exhibit 9(f). All of Seller’s patents and registered trademarks
that are directly related to the Business have been duly registered in, filed in
or issued by the applicable patent office of each country identified in Exhibit
9(f), and have been properly maintained and renewed in accordance with all
applicable laws and regulations of each such country. The use of the
Intellectual Property contemplated by this Agreement does not require the
consent of any other Person except to the extent that any such consent has
already been provided by contract or license or except as noted in Exhibit 1(c).
Except as noted in Exhibit 1(c), all of Seller’s rights to and interest in the
Intellectual Property are freely transferable (except as otherwise provided by
law) and are owned exclusively by Seller free and clear of any Security
Interests. Except for those items identified in Exhibit 1(c), no other Person
has an interest in or right or license to use, or right to acquire or the right
to license any other Person to use (whether contingent or otherwise), any
Intellectual Property; no claims or demands of any other Person pertaining
thereto have been asserted against Seller in writing, and no proceedings have
been instituted or are pending or, to the knowledge of Seller, threatened, which
challenge Seller’s rights in respect thereof; to the knowledge of Seller, none
of the Intellectual Property of Seller is being infringed by another Person, nor
are any of them subject to any outstanding order, decree, ruling, charge,
injunction, judgment or stipulation; and no claim has been made, or to the
knowledge of Seller, is threatened, charging Seller with infringement of any
adversely held patent, trademark, trade secret or copyright or other
intellectual property. Seller has and is transferring to Buyer valid licenses
for all third party software and technology included in the Acquired Assets. All
personnel, including employees, agents, consultants and contractors, who have
contributed to or participated in the conception and development of any part of
Seller’s Intellectual Property rights on behalf of Seller have executed
confidentiality, non-disclosure and intellectual property ownership agreements,
representative copies of which have, or will be, furnished to Buyer. No current
or former partner, director, officer, employee, consultant, independent
contractor or affiliate of Seller (or any predecessor in interest) will, after
giving effect to the transactions contemplated herein, own or retain any rights
in or to any Intellectual Property. No security measures have been implemented
in the software of Seller included in the Acquired Assets which would impair
operation thereof, except such measures as have been disclosed to Buyer. Any
technology included within the Division does not contain any device or feature
designed to

 

44

 

--------------------------------------------------------------------------------



disrupt, disable, or otherwise impair the functioning of any such software.

 

(g)        Trade Secrets and Customer Lists. Seller has the right to use, free
and clear of any claims or rights of any other Person, all trade secrets,
customer lists and secret processes and know-how included in the Acquired Assets
required for or used in the marketing of the Business. With regard to such
technology and to the knowledge of Seller, Seller is not in any way making an
unlawful or wrongful use of any confidential information, know-how, or trade
secrets of any other Person.

 

(h)        Litigation. There is no litigation or governmental or administrative
action, suit, proceeding or investigation (domestic or foreign) pending or, to
the knowledge of Seller, threatened against Seller and directly related to the
Division or the Acquired Assets. No claims or demands of any other Person
pertaining thereto have been asserted against Seller in writing, and no
proceedings have been instituted or are pending or, to the knowledge of Seller,
threatened, which challenge Seller’s rights in respect thereof.

 

(i)         Sufficiency. Seller hereby represents and warrants that this
Agreement is sufficient to transfer and convey title to the Acquired Assets to
Buyer under applicable law.

 

(j)         Export Licenses. Seller acknowledges that the Acquired Assets are
subject to the export jurisdiction of the United States, specifically the Export
Administration Regulations and Export Control Classification Number (ECCN)
5D002. Seller represents that, to Seller’s knowledge, it has complied with all
applicable international laws and regulations, including, without limitation,
the US Export Administration regulations in the development, use and marketing
of the Acquired Assets and in its business relations with third parties
concerning the Acquired Assets

 

(k)        EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 9, THE ACQUIRED ASSETS
AND THE OTHER TECHNOLOGY LICENSE PROVIDED BY THIS AGREEMENT ARE PROVIDED “AS
IS”, WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, BY SELLER OR ITS
AFFILIATES, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, COMPLETENESS, ACCURACY,
AVAILABILITY, TITLE, NON-INFRINGEMENT, TRADE USAGE, COURSE OF DEALING, OR COURSE
OF PERFORMANCE. THE ENTIRE RISK AS TO PERFORMANCE OF THE ACQUIRED ASSETS AND THE
OTHER TECHNOLOGY LICENSE ARE WITH BUYER AND THERE IS NO GUARANTEE THAT THE
ACQUIRED ASSETS AND THE OTHER TECHNOLOGY LICENSE PROVIDED UNDER THE TERMS OF
THIS AGREEMENT WILL MEET THE REQUIREMENTS OF BUYER, BE ERROR FREE, OR OPERATE
WITHOUT INTERRUPTION.

 

 

 

18.

Indemnification.

 

(a).        Indemnity by Seller. Seller hereby agrees to indemnify, defend and
hold harmless Buyer and its directors, officers and affiliates against and in
respect of any damage (a) that results from the inaccuracy of any representation
or warranty made by Seller herein, (b) resulting from any misrepresentation,
breach of warranty or non-fulfillment of any agreement or covenant of Seller
contained herein, and any and all actions, suits and proceedings resulting from
any of the foregoing, (c) relating to Excluded Assets or (d) arising from
ownership of the Acquired Assets prior to the Closing, other than Assumed
Liabilities (hereinafter called a “Buyer  

 

45

 

--------------------------------------------------------------------------------



Claim” or collectively “Buyer Claims”).

 

(b)        Certification of Claims. If Buyer is of the opinion that any Buyer
Claim has occurred or will or may occur, Buyer shall so notify Seller, and each
such notice shall be in writing and shall describe with reasonable specificity
the nature of such asserted Buyer Claim.

 

(c)         Termination of Rights Hereunder. Notwithstanding any other provision
hereof, no Buyer Claim may be made or lawsuit instituted under the provisions of
this Section 15 or in any way arising in connection with this Agreement or any
representation or warranty hereunder (except for Reserved Claims (as defined
below)) after the fifth anniversary of this Agreement. “Reserved Claims” shall
mean any Buyer Claims which have been asserted, in accordance with this Section
18, within the applicable periods set forth above.

 

(d)        Third Party Actions. In the event any claim is made, suit is brought
against Buyer, Seller, or any of their respective directors, officers or
affiliates which involves or appears reasonably likely to involve a Buyer Claim
for which indemnification may be sought against Seller hereunder, such party
will promptly (and in any event within three (3) business days) after receipt of
notice of any such claim, suit or proceeding, notify Buyer or Seller, as the
case may be, of the commencement thereof. Any failure by Buyer to so notify
Seller of the commencement of any such claim, suit or proceeding will relieve
Seller from liability only to the extent that such failure materially and
adversely affects the ability of Seller to defend Seller’s interests in such
claim, action or proceeding. Seller (at Seller’s expense) shall have the right
and shall be given the opportunity to assume and control the defense of such
claim, suit or proceeding with counsel of their choice reasonably satisfactory
to Buyer so long as (i) Seller notifies Buyer in writing within ten (10) days
after Buyer has given notice of the claim that Seller will indemnify Buyer from
and against the entirety of any damages Buyer may suffer resulting from, arising
out of, relating to, in the nature of, or caused by such claim, (ii) such claim
involves only money damages and does not seek an injunction or other equitable
relief, (iii) Seller conducts the defense of such claim actively and diligently,
(iv) Seller has the financial resources to conduct an active and diligent
defense and to pay, if necessary, the maximum amount of the damages sought and
furnishes such documents and other information with respect to such financial
resources as may be reasonably requested by Buyer, and (v) Seller promptly
provides Buyer and its counsel with all documents and other information relating
to the claim and defense thereof as may be reasonably requested by Buyer or its
counsel; provided that Buyer and its counsel (at Buyer’s expense) may
participate in (but not control the conduct of) all matters pertaining to the
defense or settlement of such claim, suit or proceeding. Whether or not Seller
elects to assume such defense, Buyer shall not, except at its own cost, make any
settlement with respect to any such claim, suit or proceeding without the prior
written consent of Seller. Buyer’s consent to the settlement of any such claim,
suit or proceeding by Seller shall be required and shall not be unreasonably
withheld or delayed, but such consent shall not be required if (or to the extent
that) such settlement only requires the payment of a monetary amount by Seller
and includes a full release of claims by the claimant and Seller against Buyer
and does not include a statement as to or admission of fault, culpability or
failure to act by or on behalf of Buyer.

 

In the event any of the conditions set forth in clauses (i) to (iv) above is or
becomes unsatisfied, or if Seller elects not to conduct the defense of the
claim, then (A) the Buyer may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, such claim in any manner
it may deem appropriate (and the Buyer need not consult with, or obtain any
consent from, Seller or any of its affiliates in connection therewith), (B)
Seller will reimburse the Buyer promptly and periodically for the costs of
defending such claim (including reasonable attorneys’ fees and expenses), and
(C) Seller will remain responsible for any damages the Buyer may suffer
resulting from, arising out of, relating to, in the nature of, or caused by such

 

46

 

--------------------------------------------------------------------------------



claim to the fullest extent provided in this Section 18.

 

(e)         Definition of Damages. For purposes of this Section 18, the term
“damages” shall mean the amount of any loss, claim, demand, damage, deficiency,
assessment, judgment, remediation, cost or expense (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) actually incurred, less
the sum of any amount recovered under any insurance policy carried by the party
or parties seeking indemnification. In the event that Buyer pays a claim covered
by Buyer’s insurance for which it is entitled to indemnification by Seller
hereunder, Buyer shall pay such claim and Seller shall reimburse Buyer the full
amount of such claim (less the amount of any insurance proceeds previously
recovered by the Buyer with respect to such claim). In the event the Seller pays
a claim and Buyer subsequently receives insurance proceeds with respect to such
claim, Buyer shall pay Seller such insurance proceeds up to the amount actually
paid by Seller.

 

(f)         The foregoing provisions of this Section 18 notwithstanding, in no
event shall the liability of Seller exceed an aggregate amount equal to $50
million.

 

19.       No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or to give to, any
person, firm, limited liability company or corporation other than Buyer and its
successors and assigns, any remedy or claim under or by reason of this
Agreement. All terms, covenants, promises and agreements contained in this
Agreement shall be for the sole and exclusive benefit of Buyer and its
successors and assigns.

 

20.       Expenses. Each of Seller and Buyer shall assume and bear all expenses,
costs and fees incurred or assumed by such party in the preparation and
execution of this Agreement and the performance of the transactions contemplated
hereby, whether or not the transactions shall be consummated; and Buyer and
Seller shall indemnify and hold each other harmless from and against any and all
liabilities and claims in respect of any such expenses, costs or fees not the
responsibility of or assumed by the other party.

 

21.        Publicity; Disclosures; Confidential Information; Use of Name. Except
as expressly provided herein, no press release or other public disclosure,
whether written, electronic or oral, of the transactions contemplated hereby
shall be made by either party or any of their respective affiliates or
representatives without the express prior written consent of the other party.

 

22.       Binding Nature of Agreement. This Agreement shall be binding upon
Seller, Buyer and their respective successors and assigns.

 

22.        Notices. All notices, requests, demands, consents and communications
necessary or required under this Agreement shall be delivered by hand or sent by
registered or certified mail, return receipt requested, or by overnight courier,
or by facsimile (receipt confirmed) to:

 

 

if to Buyer:

EMC Corporation

176 South Street

Hopkinton, MA 01748

 

Attention:

Office of the General Counsel

Telecopier: (508) 497-6915

 

 

if to Seller:

Acxiom Corporation

 

1 Information Way

 

P.O. Box 8180

 

Little Rock, AR 72203

 

47

 

--------------------------------------------------------------------------------



 

Attention: Company Legal Leader

 

Telecopier: (501) 342-5610

 

All such notices, requests, demands, consents and other communications shall be
deemed to have been duly given or sent five (5) days following the date on which
mailed, or two (2) days following the date mailed if sent by overnight courier,
or on the date on which delivered by hand or by facsimile transmission (receipt
confirmed), as the case may be, and addressed as aforesaid.

 

23.       Successors and Assigns. All covenants and agreements set forth in this
Agreement and made by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the successors, heirs and assigns of such party, whether
or not so expressed. Neither party may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
party.

 

24.       Severability. In the event that any one or more of the provisions of
this Agreement is held invalid, illegal or unenforceable in any respect for any
reason in any jurisdiction, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected, it being intended that each of
parties’ rights and privileges shall be enforceable to the fullest extent
permitted by law, and any such invalidity, illegality and unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

25.       Governing Law. This Agreement shall be governed by and construed and
enforced exclusively in accordance with the laws of The Commonwealth of
Massachusetts, without giving effect to the principles of conflicts of laws
thereof.

 

26.        Entire Agreement. This Agreement, including the Exhibits, is
complete, and all promises, representations, understandings, warranties and
agreements with reference to the subject matter hereof, and all inducements to
the making of this Agreement relied upon by all the parties hereto, have been
expressed herein or in such Exhibits. This Agreement may not be amended except
by an instrument in writing signed by Seller and Buyer.

 

27.       Confidentiality. The terms of the Confidentiality Agreement, dated
February 3, 2003, shall remain in full force and effect and such terms not
otherwise in conflict with the provisions of this Agreement are hereby
incorporated herein by this reference.

 

 

 

48

 

--------------------------------------------------------------------------------



Exhibit 13(d)(iv)

 

List of Individuals

 

 

Chuck Howland

 

 

Terry Talley

 

 

49

 

 